--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

****************************************
MATERIAL BELOW MARKED BY AN "***" HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THIS ENTIRE EXHIBIT INCLUDING THE OMITTED CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE COMMISSION
****************************************
 
Exhibit 10.3

MIDCAP BUSINESS CREDIT LLC


LOAN AND SECURITY AGREEMENT
(ALL ASSETS)


March ____, 2015


1.           SECURITY INTEREST. Vertex Energy, Inc., a Nevada corporation
("Vertex Energy"), Vertex Energy Operating, LLC, a Texas limited liability
company ("Vertex Energy Operating"), Vertex Acquisition Sub, LLC, a Nevada
limited liability company ("Vertex Acquisition"), Vertex Refining LA, LLC, a
Louisiana limited liability company ("Vertex Refining"), Vertex II GP, LLC, a
Nevada limited liability company ("Vertex II GP"), Vertex Merger Sub, LLC, a
California limited liability company ("Vertex Merger"), Cedar Marine Terminals,
LP, a Texas limited partnership ("Cedar Marine"), Crossroad Carriers, L.P., a
Texas limited partnership ("Crossroad Carriers"), H & H Oil, L. P., a Texas
limited partnership ("H & H"), and Vertex Recovery, L.P., a Texas limited
partnership ("Vertex Recovery") (Vertex Energy, Vertex Energy Operating, Vertex
Acquisition, Vertex Refining, Vertex II GP, Vertex Merger, Cedar Marine,
Crossroad Carriers, H & H and Vertex Recovery are hereinafter, individually and
collectively referred to as the "Borrower"), for valuable consideration, receipt
whereof is hereby acknowledged, hereby grants to MidCap Business Credit LLC, a
Texas limited liability company, the secured party hereunder (hereinafter called
the "Lender"), a continuing security interest in and to, and assigns to Lender,
all assets of the Borrower, wherever located and whether now owned or hereafter
acquired, including, without limitation, the following:  all accounts, chattel
paper, documents, general intangibles, instruments, deposit accounts, letter of
credit rights, supporting obligations, commercial tort claims, investment
property, inventory, equipment and other goods (as those terms are defined in
the Uniform Commercial Code) and all proceeds and products of all of the
foregoing in any form, including, without limitation, all proceeds of credit,
fire or other insurance, and also including, without limitation, rents and
profits resulting from the temporary use of any of the foregoing (hereinafter
called the "Collateral").


2.           OBLIGATIONS SECURED. The security interest granted hereby is to
secure payment and performance of all debts, liabilities and obligations of
Borrower to Lender hereunder and also any and all other debts, liabilities and
obligations of Borrower to Lender of every kind and description, direct or
indirect, absolute or contingent, primary or secondary, due or to become due,
now existing or hereafter arising, whether or not such obligations are related
to the transactions described in this Agreement, by class, or kind, or whether
or not contemplated by the parties at the time of the granting of this security
interest, regardless of how they arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, and
includes obligations to perform acts and refrain from taking action as well as
obligations to pay money including, without limitation, all interest, fees,
charges and expenses (all hereinafter called "Obligations").


3.           BORROWER'S PLACES OF BUSINESS, INVENTORY LOCATIONS AND RETURNS
POLICY.  Borrower warrants that Borrower has no places of business other than
those listed on Schedule "A".


Borrower's principal executive office and the office where Borrower keeps its
records concerning its accounts, contract rights and other property, is that
shown at the end of this Agreement.  All inventory presently owned by Borrower
is stored at the locations set forth on Schedule "A".

 
-1-

--------------------------------------------------------------------------------

 
 
Borrower will promptly notify Lender in writing of any change in the location of
any place of business or the location at which inventory is stored or the
establishment of any new place of business or location at which inventory is
stored or office where its records are kept which would be shown in this
Agreement if it were executed after such change.


4.           BORROWER'S REPRESENTATIONS AND WARRANTIES. Borrower represents and
warrants that:


(a)           Each Borrower is duly organized, validly existing and in good
standing under the laws of the State of its organization and shall hereafter
remain in good standing in that state, and is duly qualified and in good
standing in every other state in which it is doing business, and shall hereafter
remain duly qualified and in good standing in every other state in which the
failure to qualify or become licensed could have a material adverse effect on
the financial condition, business or operations of such Borrower or the value of
any Collateral.


(b)           Borrower's exact legal name is as set forth in this Agreement.


(c)           The organizational identification number of each Borrower is as
set forth on Schedule "A" annexed hereto.


(d)           The execution, delivery and performance of this Agreement, and any
other document executed in connection herewith, are within Borrower's powers,
have been duly authorized, are not in contravention of law or the terms of
Borrower's charter, by−laws, operating agreement or other organizational papers,
or of any indenture, agreement or undertaking to which a Borrower is a party or
by which it or any of its properties may be bound.


(e)           All Certificates of Incorporation, Articles of Organization and
Certificates of Formation and all amendments thereto of Borrower have been duly
filed.  All capital stock and/or membership interests issued by Borrower and
outstanding was and is properly issued and all books and records of Borrower,
including but not limited to its minute books, by−laws, operating agreement and
books of account, are accurate and up to date and will be so maintained.


(f)           The exact legal names of the entities entering into Negative
Pledge Agreements with the Lender are as follows:  E-Source Holdings, LLC
("E-Source"), Vertex Refining OH, LLC ("Vertex Ohio") and Vertex Refining NV,
LLC ("Vertex Nevada") (E-Source, Vertex Ohio and Vertex Nevada are hereinafter
collectively referred to as the "Affiliate").


(g)           Vertex Energy and its consolidated subsidiaries own all of the
assets reflected in the most recent of Borrower's financial statements provided
to Lender, except assets sold or otherwise disposed of in the ordinary course of
business since the date thereof, and such assets together with any assets
acquired since such date, including without limitation the Collateral, are free
and clear of any lien, pledge, security interest, charge, mortgage or
encumbrance of any nature whatsoever, except (i) the security interests and
other encumbrances (if any) listed on Schedule "B" annexed hereto, (ii) those
leases of personal property set forth on Schedule "C" annexed hereto, (iii)
those liens permitted pursuant to Section 15(d) of this Agreement (hereinafter
"Permitted Liens"), or (iv) liens and security interests in favor of Lender.

 
-2-

--------------------------------------------------------------------------------

 

(h)           Borrower and Affiliate have made or filed (or is subject to a duly
filed extension) all tax returns, reports and declarations relating to any
material tax liability required by any jurisdiction to which it is subject (any
tax liability which may result in a lien on any Collateral being hereby deemed
material); have paid all taxes shown or determined to be due thereon except
those being contested in good faith and which Borrower has, prior to the date of
such contest, identified in writing to Lender as being contested; and have made
adequate provision for the payment of all taxes so contested, so that no lien
will encumber any Collateral, and in respect of subsequent periods.


(i)           Borrower (i) is subject to no charter, corporate or other legal
restriction, or any judgment, award, decree, order, governmental rule or
regulation or contractual restriction which could have a material adverse effect
on its financial condition or business, and (ii) is in compliance with its
charter documents, by−laws and operating agreement, all contractual requirements
by which it or any of its properties may be bound and all applicable laws, rules
and regulations (including without limitation those relating to environmental
protection) other than laws, rules or regulations the validity or applicability
of which it is contesting in good faith or provisions of any of the foregoing
the failure to comply with which cannot reasonably be expected to materially
adversely affect its financial condition or business or the value of any
Collateral.


(j)           There is no action, suit, proceeding or investigation pending or,
to Borrower's knowledge, threatened against or affecting it or any of its assets
before or by any court or other governmental authority which, if determined
adversely to it, would have a material adverse effect on its financial condition
or business or the value of any Collateral.
 
 
(k)           Borrower is in compliance with ERISA; no Reportable Event has
occurred and is continuing with respect to any Plan; and it has no unfunded
vested liability under any Plan.  The word "Plan" as used in this Agreement
means any employee plan subject to Title IV of the Employee Retirement Income
Security Act of 1974 ("ERISA") maintained for employees of Borrower, any
subsidiary of Borrower or any other trade or business under common control with
Borrower within the meaning of Section 414(c) of the Internal Revenue Code of
1986 or any regulations thereunder.


(l)           Neither Borrower nor, to the knowledge of Borrower, any of its
owners, subsidiaries or affiliates, is in violation of any laws relating to
terrorism or money laundering ("Anti-Terrorism Laws"), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the "Executive
Order"), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56.


(m)           Neither Borrower nor, to the knowledge of Borrower, any of its
owners, subsidiaries or affiliates or other agent of Borrower acting or
benefitting in any capacity in connection with the transactions contemplated
hereunder, is any of the following: (i) a person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order; (ii) a person
owned or controlled by, or acting for or on behalf of, any person that is listed
in the annex to, or is otherwise subject to the provisions of, the Executive
Order; (iii) a person with which Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; (iv) a person that
commits, threatens or conspires to commit or supports "terrorism" as defined in
the Executive Order; or (v) a person that is named as a "specially designated
national and blocked person" on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control ("OFAC") at its official
website or any replacement website or other replacement official publication of
such list.

 
-3-

--------------------------------------------------------------------------------

 

(n)           Neither Borrower nor, to the knowledge of Borrower, any agent of
any of its owners, subsidiaries or affiliates acting in any capacity in
connection with the transactions contemplated hereunder (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any person described in subsection (l) above,
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interest in property blocked pursuant to the Executive Order, or (iii)
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.


5.           LOANS AND OTHER FINANCIAL ACCOMMODATIONS.


(a)           From time to time upon Borrower’s request, so long as the sum of
the aggregate principal amount of all revolving loans outstanding and the
requested loan does not exceed the lesser of (i) the Borrowing Base (as defined
below), or (ii) the Credit Limit (as defined below), Lender shall make such
requested loan, provided that there has not occurred an Event of Default or an
event which, with notice or the lapse of time or both, would constitute an Event
of Default.

        In order to facilitate the borrowing procedure hereunder, the Borrower
hereby appoints Vertex Energy Operating as Borrower's duly authorized agent to
request, receive and distribute loans hereunder and to communicate with Lender
with respect hereto, and Vertex Energy Operating does hereby accept such
appointment.


(b)           All loans made by Lender pursuant to this Section 5 shall bear
interest and, at the option of Lender, shall be evidenced by and repayable in
accordance with a revolving note drawn to the order of Lender substantially in
the form of Exhibit 1 hereto (the "Note"), as the same may hereafter be amended,
supplemented or restated from time to time and any note or notes issued in
substitution therefor, but in all events shall be conclusively evidenced by
Lender's records of loans and repayments.


Interest will be charged to Borrower at a fluctuating rate which is the daily
equivalent to a rate equal to the aggregate of : (x) the Prime Rate, and (y) one
and three-quarters of one (1.75%) percent per annum, or at such other rate
agreed on from time to time by the parties, upon the greater of (i) any balance
owing to Lender at the close of each day; or (ii) a minimum assumed average
daily loan balance of Three Million ($3,000,000.00) Dollars (the "Minimum Loan
Balance").  The rate of interest payable by Borrower shall be changed effective
as of that date in which a change in the Prime Rate becomes effective.  Interest
shall be computed on the basis of the actual number of days elapsed over a year
of three hundred sixty (360) days. The term "Prime Rate" as used herein and in
any supplement and amendment hereto shall mean the Prime Rate as published from
time to time in the "Money Rates" section of The Wall Street Journal or any
successor publication, or in the event that such rate is no longer published in
The Wall Street Journal, a comparable index or reference selected by Lender. The
Prime Rate need not and may not necessarily be the lowest or most favorable
rate. Interest shall be payable in lawful money of the United States of America
to Lender, or as Lender shall direct, without set-off, deduction or counterclaim
monthly, in arrears, on the first day of each month, commencing on the first day
of the month next succeeding the date hereof.

 
-4-

--------------------------------------------------------------------------------

 

(c)           The term "Borrowing Base" as used herein shall mean the sum of the
following:


(i)           eighty-five (85%) percent of the unpaid face amount of Qualified
Accounts (as defined below) or such other percentage thereof as may from time to
time be fixed by Lender upon notice to Borrower, if Lender determines in its
reasonable judgment that there has been a change in circumstances relating to
any or all Accounts from those circumstances in existence on or prior to the
date hereof, PLUS


(ii)           the lesser of (A) Three Million ($3,000,000.00) Dollars, or (B)
fifty (50%) percent of the cost or market value, whichever is lower, of all
Eligible Inventory (as defined below), MINUS


(iii)           the Borrowing Base Reserve (as defined below).


The foregoing notwithstanding, the Borrower and the Lender agree that until such
time as (i) the Borrower completes a capital stock offering, the net cash
proceeds of which are not less than Nine Million One Hundred Thousand
($9,100,000.00) Dollars (consistent with Section 5.13(b) of the GS Credit
Agreement (as defined in Section 15(d) hereof) as amended as of the date
hereof), or (ii) the date that the Borrower and Goldman Sachs enter into an
amendment, in form and substance satisfactory to Lender, eliminating the
prepayment requirement set forth in Section 2.13(f) of the GS Credit Agreement
as amended as of the date hereof, the advance rate against Qualified Account
shall be reduced to fifty-three (53%) percent and the advance rate against
Eligible Inventory shall be reduced to thirty-one (31%) percent.


The advance rate against Qualified Accounts shall be reduced by one (1%)
percentage point for each percentage point by which Dilution is in excess of
three (3%) percent.


The term "Borrowing Base Reserve" as used herein means, as of any date of
determination, such amounts (expressed as either a specified amount or as a
percentage of a specified category or item) as the Lender may from time to time
establish and adjust in reducing the amount available for borrowing (a) to
reflect events, conditions, contingencies or risks which, as determined by the
Lender, do or may affect (i) the Collateral or its value, (ii) the assets or
business of the Borrower, or (iii) the security interests and other rights of
the Lender in the Collateral (including the enforceability, perfection and
priority thereof), or (b) to reflect the Lender’s judgment that any collateral
report or financial information furnished by or on behalf of the Borrower to the
Lender is or may have been incomplete, inaccurate or misleading in any material
respect, or (c) in respect of any state of facts that the Lender determines
constitutes an Event of Default.

 
-5-

--------------------------------------------------------------------------------

 

The term "Dilution" as used herein shall mean , as of any date of determination,
a percentage, based upon the year-to-date period ending on the date of
determination, that is the result of dividing (a) actual bad debt write-downs,
discounts, advertising allowances, credits, or other dilutive items with respect
to the Accounts as determined by Lender in its sole discretion during such
period, by (b) Borrower’s gross sales during such period (excluding
non-recurring items).


Without limiting Lender's discretion, notwithstanding the actual net face value
of any Qualified Account of Borrower, for purposes of computing the Borrowing
Base, the value of all Qualified Accounts due from any account debtor shall not
exceed the sum of Five Hundred Thousand ($500,000.00) Dollars in the
aggregate.  Lender may, in its sole discretion, raise or lower the Five Hundred
Thousand ($500,000.00) Dollar limit set forth in the immediately preceding
sentence without in any way creating a course of conduct which requires Lender
to maintain such raised or lowered limit or to raise or lower such limit again
in the future.  Lender, in its exercise of its discretion, has initially set
higher credit limits on those customers of Borrower set forth on Exhibit 2
attached hereto.


(d)           The term "Credit Limit" as used herein shall mean an amount equal
to Seven Million ($7,000,000.00) Dollars.


(e)           Borrower hereby authorizes and directs Lender, in Lender's sole
discretion (provided, however, Lender shall have no obligation to do so): (i) to
pay accrued interest as the same becomes due and payable pursuant to this
Agreement or pursuant to any note or other agreement between Borrower and Lender
by charging any of Borrower's accounts under the control of Lender; or (ii)
subject to the Intercreditor Agreement (as defined in Section 23(q) below), to
apply the proceeds of Collateral, including, without limitation, payments on
accounts and other payments from sales or lease of inventory and any other funds
to the payment of such items.  Lender shall promptly notify Borrower of any such
charges or applications.


(f)           The Borrowing Base formula set forth above is intended solely for
monitoring purposes.  The making of loans, advances, and credits by Lender to
Borrower in excess of the above described Borrowing Base formula is for the
benefit of Borrower and does not affect the obligations of Borrower hereunder;
all such loans constitute Obligations and must be repaid by Borrower in
accordance with the terms of this Agreement.


(g)           Borrower shall pay to Lender the principal amount of all loans as
follows:


(i)           Borrowing Base Exceeded. Whenever the outstanding principal
balance of all loans exceed the Borrowing Base, Borrower shall immediately pay
to Lender the excess of the outstanding principal balance of the loans over the
Borrowing Base.


(ii)           Payment in Full on Termination. On termination of this Agreement,
pursuant to Section 21 or acceleration of the obligations pursuant to Section
16, Borrower shall pay to Lender the entire outstanding principal balance of all
loans and shall deliver to Lender cash collateral in an amount equal to the
aggregate of (A) amounts then undrawn on all outstanding Letters of Credit
issued pursuant to this Agreement for the account of the Borrower, and (B) the
amount of all outstanding acceptances issued pursuant to this Agreement.

 
-6-

--------------------------------------------------------------------------------

 


(h)          Lender may, at any time and from time to time, in its reasonable
judgment establish reserves against the Accounts and/or the Inventory of the
Borrower.  The amount of such reserves shall be subtracted from Qualified
Accounts or Eligible Inventory, as applicable, when calculating the amount of
the Borrowing Base.


(i)           It is the intention of the parties hereto to comply strictly with
applicable usury laws, if any; accordingly, notwithstanding any provisions to
the contrary in this Agreement or any other documents or instruments executed in
connection herewith, in no event shall this Agreement or such documents or
instruments require or permit the payment, taking, reserving, receiving,
collecting or charging of any sums constituting interest under applicable laws
which exceed the maximum amount permitted by such laws.  If any such excess
interest is called for, contracted for, charged, paid, taken, reserved,
collected or received in connection with the Obligations or in any communication
by Lender or any other person or entity to the Borrower or any other person or
entity, or in the event all or part of the principal of the Obligations or
interest thereon shall be prepaid or accelerated, so that under any of such
circumstances or under any other circumstance whatsoever the amount of interest
contracted for, charged, taken, collected, reserved, or received on the amount
of principal actually outstanding from time to time under this Agreement shall
exceed the maximum amount of interest permitted by applicable usury laws, if
any, then in any such event it is agreed as follows: (i) the provisions of this
paragraph shall govern and control, (ii) neither the Borrower nor any other
person or entity now or hereafter liable for the payment of the Obligations
shall be obligated to pay the amount of such interest to the extent such
interest is in excess of the maximum amount of interest permitted by applicable
usury laws, if any, (iii) any such excess which is or has been received
notwithstanding this paragraph shall be credited against the then unpaid
principal balance hereof or, if the Obligations have been or would be paid in
full by such credit, refunded to the Borrower, and (iv) the provisions of this
Agreement and the other documents or instruments executed in connection
herewith, and any communication to the Borrower, shall immediately be deemed
reformed and such excess interest reduced, without the necessity of executing
any other document, to the maximum lawful rate allowed under applicable laws as
now or hereafter construed by courts having jurisdiction hereof or
thereof.  Without limiting the foregoing, all calculations of the rate of
interest contracted for, charged, taken, collected, reserved, or received in
connection herewith which are made for the purpose of determining whether such
rate exceeds the maximum lawful rate shall be made to the extent permitted by
applicable laws by amortizing, prorating, allocating and spreading during the
period of the full term of the Obligations, including all prior and subsequent
renewals and extensions, all interest at any time contracted for, charged,
taken, collected, reserved or received.  The terms of this paragraph shall be
deemed to be incorporated in every loan document and communication relating to
the Obligations.


6.           DEFINITION OF QUALIFIED ACCOUNT.  The term "Qualified Account", as
used herein, means an account owing to Borrower which met the following
specifications at the time it came into existence and continues to meet the same
until it is collected in full:


(a)           The account is not unpaid more than ninety (90) days from the date
of the invoice thereof.


(b)           The account arose from the performance of services or an outright
sale of goods by Borrower, such goods have been shipped or title transferred to
the account debtor, and Borrower has possession of, or has delivered to Lender,
shipping and delivery receipts evidencing such shipment or has evidence of the
same.

 
-7-

--------------------------------------------------------------------------------

 

(c)           The account is not subject to any prior assignment, claim, lien,
or security interest, and Borrower will not make any further assignment thereof
or create any further security interest therein, except as set forth on Schedule
"B" annexed hereto, nor permit Borrower's rights therein to be reached by
attachment, levy, garnishment or other judicial process.


(d)           The account is not subject to set−off, credit, allowance or
adjustment by the account debtor, except discount allowed for prompt payment and
the account debtor has not complained as to his liability thereon and has not
returned any of the goods from the sale of which the account arose.


(e)           The account arose in the ordinary course of Borrower's business
and did not arise from the performance of services or a sale of goods to a
supplier or employee of Borrower.


(f)           No notice of bankruptcy or insolvency of the account debtor has
been received by or is known to Borrower.


(g)           The account is not owed by an account debtor whose principal place
of business is outside the United States of America or Canada, unless (i) backed
by a bank letter of credit naming the Lender as beneficiary or assigned to the
Lender, in the Lender’s possession or control, and with respect to which a
control agreement concerning the letter-of-credit rights is in effect, and
acceptable to the Lender in all respects, in its sole discretion, or
(ii) covered by a foreign receivables insurance policy acceptable to the Lender
in its sole discretion which names Lender as beneficiary or co-insured.


(h)           The account is not owed by an entity which is a parent,
brother/sister, subsidiary or affiliate of Borrower.


(i)           The account debtor is not located in the State of New Jersey, in
the State of Minnesota or in the State of West Virginia (or any other state that
requires an entity to file a business activity report or similar document in
order to bring suit or otherwise enforce its remedies against an account debtor
in the courts or through any judicial process of such state), unless (i)
Borrower has filed and shall file all legally required Notice of Business
Activities Reports with the New Jersey Division of Taxation, the Minnesota
Department of Revenue or the West Virginia Department of Tax and Revenue, as the
case may be; or (ii) Borrower is exempt from such filing requirement.


(j)           The account is not evidenced by a promissory note.


(k)           The account did not arise out of any sale made on a bill and hold,
dating or delayed shipment basis.


(l)           The account does not arise out of a progress billing prior to
completion of the order therefor.


(m)           Lender, in accordance with its normal credit policies, has not,
for any reason, deemed the account or the account debtor to be unacceptable.

 
-8-

--------------------------------------------------------------------------------

 

PROVIDED THAT if at any time twenty-five (25%) percent or more of the aggregate
amount of the accounts due from any account debtor are unpaid in whole or in
part more than ninety (90) days from the respective dates of invoice, from and
after such time none of the accounts (then existing or hereafter arising) due
from such account debtor shall be deemed to be Qualified Accounts until such
time as less than twenty-five (25%) percent of the unpaid accounts due from such
account debtor are (as a result of actual payments received thereon) more than
ninety (90) days from the date of invoice; accounts payable by Borrower to an
account debtor shall be netted against accounts due from such account debtor and
the difference (if positive) shall constitute Qualified Accounts from such
account debtor for purposes of determining the Borrowing Base (notwithstanding
paragraph (d) above);  characterization of any account due from an account
debtor as a Qualified Account shall not be deemed a determination by Lender as
to its actual value nor in any way obligate Lender to accept any account
subsequently arising from such account debtor to be, or to continue to deem such
account to be, a Qualified Account; it is Borrower's responsibility to determine
the creditworthiness of account debtors and all risks concerning the same and
collection of accounts are with Borrower; and all accounts whether or not
Qualified Accounts constitute Collateral.


7.           DEFINITION OF ELIGIBLE INVENTORY.  The term "Eligible Inventory",
as used herein, means Borrower's raw material and finished goods which are
initially and at all times until sold: consist of distressed hydrocarbon and
petrochemical streams in the case of raw material, consist of processed or
refined hydrocarbon and petrochemical streams in the case of finished
goods,  merchantable and saleable through normal trade channels; at a location
which has been identified in writing to Lender; subject to a perfected first
priority security interest in favor of Lender; owned by Borrower free and clear
of any lien except (a) in favor of Lender, (b) set forth on Schedule "B" annexed
hereto, or (c) Permitted Liens; not obsolete, not scrap, not waste (unless
saleable in the ordinary course of operations of Borrower), not defective goods
and the like, not excess, and is currently saleable in the ordinary course of
the operations of Borrower; have been produced by Borrower in accordance with
the Federal Fair Labor Standards Act of 1938, as amended, and all rules,
regulations and orders promulgated thereunder; not stored with a bailee,
warehouseman or similar party unless Lender has given its prior written consent
thereto; not work in process; not perishable or alive; not supplies; not
packaging; not sample inventory or customer supplied parts or inventory; and
have not been designated by Lender, in its sole discretion, as unacceptable for
any reason by notice to Borrower.  The value of Eligible Inventory located at an
outside processor shall be reduced by the amount of accounts payable due to such
outside processor.


Borrower acknowledges that the inventory located at LBC Houston, L.P.'s Bayport,
Texas Facility, will not be deemed to  be Eligible Inventory until such time as
Lender has received a Landlord's Consent and Waiver of Lien for the two 6,500
Barrel Carbon Steel Tanks (B-7 and B-11) located at LBC Houston, L.P.'s Bayport,
Texas Facility.


8.           LENDER'S REPORTS.  After the end of each month, Lender will render
to Borrower a statement of Borrower's loan account with Lender hereunder,
showing all applicable credits and debits.  Each statement shall be considered
correct and to have been accepted by Borrower and shall be conclusively binding
upon Borrower in respect of all charges, debits and credits of whatsoever nature
contained therein under or pursuant to this Agreement, and the closing balance
shown therein, unless Borrower notifies Lender in writing of any discrepancy
within twenty (20) days from the mailing by Lender to Borrower of any such
monthly statement.

 
-9-

--------------------------------------------------------------------------------

 

9.           CONDITIONS OF LENDING.


(a)           The willingness of Lender to consider making the initial loan
hereunder shall be subject to the condition precedent that Lender shall have
received all of the following, each in form and substance satisfactory to
Lender:


(i)             This Agreement, properly executed on behalf of Borrower.


(ii)            The Note drawn to the order of Lender in the face amount of the
Credit Limit.


(iii)           A true and correct copy of any and all leases pursuant to which
Borrower is leasing any real property, together with a landlord’s consent and
waiver with respect to such real property.


(iv)           Current searches of appropriate filing offices showing that
(A) no state or federal tax liens have been filed and remain in effect against
Borrower, (B) no financing statements have been filed and remain in effect
against Borrower, except those financing statements relating to liens set forth
on Schedule "B", the liens of the secured lender to be paid with the proceeds of
the initial loan and those financing statements filed by Lender, and (C) Lender
has duly filed all financing statements necessary to perfect the security
interests granted hereunder, to the extent the security interests are capable of
being perfected by filing.


(v)            A certificate of the Secretary, Manager or General Partner of
Borrower, certifying as to (A) the resolutions of the directors, managers and/or
general partners and, if required, the shareholders and members of Borrower,
authorizing the execution, delivery and performance of this Agreement and
related documents, (B) the Articles of Organization, Certificate of Formation,
By-Laws, Operating Agreement and/or Partnership Agreement of Borrower, and
(C) the signatures of the officers, managers, general partners or agents of
Borrower authorized to execute and deliver this Agreement and other instruments,
agreements and certificates, including loan requests, on behalf of Borrower.


(vi)           A current certificate issued by the Secretary of State of the
state of Borrower’s organization, certifying that Borrower is in compliance with
all organizational requirements of such state.


(vii)           Evidence that Borrower is duly licensed or qualified to transact
business in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or
qualification necessary.


(viii)         An opinion of counsel to Borrower, addressed to Lender.


(ix)           Certificates of the insurance required hereunder, with all hazard
insurance containing a lender’s loss payable endorsement in favor of Lender and
naming the Lender as an additional insured.

 
-10-

--------------------------------------------------------------------------------

 

(x)           The Intercreditor Agreement, properly executed by Goldman Sachs
Bank USA, in form and substance satisfactory to Lender.


(xi)           Evidence that Goldman Sachs Bank USA has waived all known current
violations of its loan agreement or has entered into a forbearance agreement
with Borrower on terms and conditions satisfactory to Lender.


(xii)           Junior mortgages on all real estate subject to mortgages in
favor of Goldman Sachs Bank USA.


(xiii)          Copies of all existing agreements between Borrower and any
landlord, warehouseman, processor, shipper, bailee or other person that owns any
property at which any Collateral may be dept or that otherwise may process or
handle any Collateral, including without limitation, Marrero Refinery located in
Louisiana, KMTEX located in Port Arthur, Texas, and LBC Tank Terminals located
in Seabrook, Texas.


(xiv)          Payment of the fees due through the date of the initial loan and
expenses incurred by Lender through such date required to be paid by Borrower
pursuant to this Agreement.


(xv)          A Borrowing Base Certificate which indicates that Borrower has the
necessary loan availability to pay Bank of America, N.A.


(xvi)          Such other documents, instruments and agreements as Lender in its
sole but reasonable discretion may require.


(xvii)         Evidence that after making the initial loan and the payment by
Borrower of all fees and expenses incurred in connection therewith, satisfying
all obligations owed to Bank of America, N.A., satisfying any payables stretched
beyond their customary payment practices, and other past due obligations of the
Borrower (including book overdrafts and delinquent payroll taxes), the amount,
by which the Borrowing Base exceeds the principal balance of the Note, shall not
be less than One Million ($1,000,000.00) Dollars.


(xviii)        A Customer Identification Information form and such other forms
and verification as the Lender may need to comply with the U.S.A. Patriot Act.


(b)           Lender will not consider a request for any loan to be made after
the date of this Agreement unless on the date thereof:


(i)           the representations and warranties contained in Sections 3 and 4
hereof are correct on and as of the date of such loan, as though made on and as
of such date, except to the extent that such representations and warranties
relate solely to an earlier date;


(ii)          no event has occurred and is continuing, or would result from such
loan which constitutes an Event of Default or which, with notice or the passage
of time or both, would constitute an Event of Default; and

 
-11-

--------------------------------------------------------------------------------

 

(iii)           no act, condition, event or circumstance that, taken alone or in
conjunction with other events or circumstances, has a material adverse effect,
taken as a whole, on (A) the business operations, properties, assets, condition
(financial or otherwise) or prospects of Vertex Energy and its subsidiaries
taken as a whole; (B) the ability of any Borrower to fully and timely perform
its obligations; (C) the legality, validity, binding effect, or enforceability
against any Borrower of any loan document to which it is a party; or (D) the
rights, remedies and benefits available to, or conferred upon, Lender under this
Agreement or any related loan document.


10.           FEES.


(a)           Facility Fee.  Borrower shall pay to the Lender a non-refundable
annual fee equal to the then Credit Limit times three-quarters of one (.75%)
percent due and payable upon the execution of this Agreement and on each
anniversary date of this Agreement.


(b)           Audit Fees. The Borrower hereby agrees to pay the Lender, on
demand, audit fees in connection with any audits or inspections conducted by the
Lender or its agents of any Collateral or the Borrower's operations or business
at reasonable rates established from time to time by the Lender as its audit
fees (which fees are currently Nine Hundred Fifty ($950.00) Dollars per person,
per 7½ hour day), together with all actual out-of-pocket costs and expenses
incurred in conducting any such audit or inspection; provided, however, that
absent (i) demand for repayment made by the Lender; or (ii) the occurrence of an
Event of Default hereunder, Borrower shall not have to reimburse Lender for more
than four (4) such audits in any given twelve-month period.


(c)           Collateral Monitoring Charge.  The Borrower hereby agrees to pay
the Lender a monthly collateral monitoring charge for services rendered by the
Lender in connection with the maintenance of this revolving line of credit (the
"Collateral Monitoring Charge").  The amount of the Collateral Monitoring Charge
shall be equal to two-tenths of one (.20%) percent multiplied by the greater of
(i) the average balance of the loan owing to Lender at the close of each day for
such monthly period, or (ii) the Minimum Loan Balance (the "Minimum Collateral
Monitoring Charge").  The Collateral Monitoring Charge shall be reduced on a
pro-rata basis during the first and last months of the Term (as defined below)
if less than a full calendar month.


(d)           Unused Line Fee.  Borrower shall pay to Lender a fee equal to
three-quarters of one (.75%) percent per annum of the difference between (i) the
Credit Limit, and (ii) the greater of (A) the Minimum Loan Balance, or (B) the
average amount of the principal balance of loans outstanding for each monthly
period this Agreement is in effect.  Such fee shall be payable monthly in
arrears and shall be treated as a loan to Borrower, which shall be added to
Borrower's loan balance pursuant to this Agreement.


(e)           Placement Fee.  Borrower shall pay to Lender a one-time placement
fee equal to the Credit Limit times one-half of one (.50%) percent due and
payable upon the execution of this Agreement.  Such fee shall be remitted by
Lender to Strategic Finance, LLC.


 
-12-

--------------------------------------------------------------------------------

 
 
11.           COLLECTIONS; SET OFF; DEPOSIT ACCOUNTS; NOTICE OF ASSIGNMENT;
EXPENSES; POWER OF ATTORNEY.
 
(a)           Borrower will promptly, upon receipt of all checks, drafts, cash
and other remittances in payment of any inventory sold or in payment or on
account of Borrower's accounts, contracts, contract rights, notes, bills,
drafts, acceptances, general intangibles, choses in action and all other forms
of obligations, deliver the same to Lender accompanied by a remittance report in
form specified by Lender.  Said proceeds shall be delivered to Lender in the
same form received except for the endorsement of Borrower where necessary to
permit collection of items, which endorsement Borrower agrees to make.  Lender
will credit (conditional upon final collection) all such payments against the
principal or interest of any loans secured hereby; provided, however, for the
purpose of computing interest and the Collateral Monitoring Charge, any items or
payments received by the Lender shall not be considered to have been credited
against any loans secured hereby until three (3) days after receipt by Lender of
any such items.  The order and method of such application shall be in the sole
discretion of Lender and any portion of such funds which Lender elects not to so
apply shall be paid over from time to time by Lender to Borrower. Lender will at
all times have the right to require Borrower (i) to enter into a lockbox
arrangement with Lender for the collection of such remittances and payments, or
(ii) to deposit such remittances and payments at a financial institution which
has agreed to accept drafts drawn on it by Lender under a written depository
transfer agreement with Lender and to block Borrower's account and waive its
rights as against such account.


(b)           Borrower hereby grants to Lender a lien, security interest and
right of setoff as security for all liabilities and Obligations to Lender,
whether now existing or hereafter  arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Lender.  At any time, without demand or notice, Lender
may set off the same or any part thereof and apply the same to any liability or
Obligation of Borrower and any guarantor even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER OR
ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


(c)           Borrower shall maintain all of its bank accounts, including
without limitation, its operating and depository accounts, as described on
Schedule "D" annexed hereto (the "Bank Schedule").  Upon fulfillment of the
applicable conditions set forth in this Agreement and the Lender's determination
to make a loan to Borrower, the Lender shall disburse the proceeds of the
requested loan by crediting the same to the operating account of Borrower
designated by Borrower to receive proceeds of loan advances on the Bank Schedule
(the "Designated Account").  The Borrower hereby agrees to maintain the accounts
as set forth on the Bank Schedule except for changes consented to in advance by
the Lender, which any such consent by the Lender may be conditioned, among other
things, upon receipt of an updated Bank Schedule.  Upon the request of the
Lender, the Borrower shall, and shall cause the respective bank to, enter into
and thereafter maintain a control agreement with respect to one operating
account of the Borrower, such agreement to be in form and substance satisfactory
to the Lender.


(d)           Lender may at any time during the existence of an Event of Default
which is continuing, notify account debtors that Collateral has been assigned to
Lender and that payments shall be made directly to Lender.  Upon request of
Lender at any time during the existence of an Event of Default, Borrower will so
notify such account debtors and will indicate on all billings to such account
debtors that their accounts must be paid to Lender.  Lender shall have full
power to collect, compromise, endorse, sell or otherwise deal with the
Collateral or proceeds thereof in its own name or in the name of Borrower.

 
-13-

--------------------------------------------------------------------------------

 

(e)           Borrower shall pay to Lender on demand any and all reasonable
counsel fees and other expenses incurred by Lender in connection with the
preparation, interpretation, enforcement, administration or amendment of this
Agreement, or of any documents relating thereto, and any and all expenses,
including, but not limited to, all attorneys' fees and expenses, and all other
expenses of like or unlike nature which may be expended by Lender to obtain or
enforce payment of any account either as against the account debtor, Borrower,
or any guarantor or surety of Borrower or in the prosecution or defense of any
action or concerning any matter growing out of or connected with the subject
matter of this Agreement, the Obligations or the Collateral or any of Lender's
rights or interests therein or thereto, including, without limiting the
generality of the foregoing, any counsel fees or expenses incurred in any
bankruptcy or insolvency proceedings and all costs and expenses (including
search fees) incurred or paid by Lender in connection with the administration,
supervision, protection or realization on any security held by Lender for the
debt secured hereby, whether such security was granted by Borrower or by any
other person primarily or secondarily liable (with or without recourse) with
respect to such debt, and all costs and expenses incurred by Lender in
connection with the defense, settlement or satisfaction of any action, claim or
demand asserted against Lender in connection therewith, which amounts shall be
considered advances to protect Lender's security, and shall be secured
hereby.  At its option and without limiting any other rights or remedies, Lender
may at any time pay or discharge any taxes, liens, security interests or other
encumbrances at any time levied against or placed on any of the Collateral other
than Permitted Liens, and may procure and pay any premiums on any insurance
required to be carried by Borrower, and provide for the maintenance and
preservation of any of the Collateral, and otherwise take any action reasonably
deemed necessary by Lender to protect its security, and all amounts expended by
Lender in connection with any of the foregoing matters, including reasonable
attorneys' fees, shall be considered obligations of Borrower and shall be
secured hereby.


(f)           Borrower does hereby make, constitute and appoint any officer or
agent of Lender as Borrower's true and lawful attorney−in−fact, with power to
endorse the name of Borrower or any of Borrower's officers or agents upon any
notes, checks, drafts, money orders, or other instruments of payment (including
payments payable under any policy of insurance on the Collateral) or Collateral
that may come into possession of Lender in full or partial payment of any
amounts owing to Lender; to sign and endorse the name of Borrower or any of
Borrower's officers or agents upon any invoice, freight or express bill, bill of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts, and any instrument or
documents relating thereto or to Borrower's rights therein; to give written
notice to such office and officials of the United States Post Office to effect
such change or changes of address so that all mail addressed to Borrower may be
delivered directly to Lender; granting upon Borrower's said attorney full power
to do any and all things necessary to be done in and about the premises as fully
and effectually as Borrower might or could do, and hereby ratifying all that
said attorney shall lawfully do or cause to be done by virtue hereof.  Neither
Lender nor Lender's attorney shall be liable for any acts or omissions nor for
any error of judgment or mistake, except for their gross negligence or willful
misconduct.  This power of attorney shall be irrevocable for the term of this
Agreement and all transactions hereunder and thereafter as long as Borrower may
be indebted to Lender.  The foregoing notwithstanding, excepting only the
endorsement of checks that come into the possession of Lender, Lender agrees not
to exercise the foregoing power of attorney absent the occurrence of an Event of
Default which is continuing.

 
-14-

--------------------------------------------------------------------------------

 

12.           FINANCING STATEMENTS.  Borrower hereby irrevocably authorizes
Lender at any time and from time to time to file in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that (a)
indicate the Collateral (i) as all assets of Borrower or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the Uniform Commercial Code of such
jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information required by the Uniform Commercial
Code for the sufficiency or filing office acceptance of any financing statement
or amendment, including (i) whether Borrower is an organization, the type of
organization and any organization identification number issued to Borrower, and
(ii) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted Collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates.
Borrower agrees to furnish any such information to Lender promptly upon
request.  Borrower also ratifies its authorization for Lender to have filed in
any Uniform Commercial Code jurisdiction any like initial financing statements
or amendments thereto if filed prior to the date hereof.


13.           BORROWER'S REPORTS.


(a)           Borrower covenants and agrees that from the date hereof until
payment and performance in full of all Obligations, and until the termination of
this Agreement, unless Lender otherwise consents in writing, Borrower shall
deliver or cause to be delivered to Lender:


(i)           within thirty (30) days after the close of each fiscal month of
Borrower, internally prepared financial statements of Borrower and Affiliate
including consolidated and consolidating balance sheets as of the close of each
month and consolidated and consolidating statements of income and consolidated
and consolidating retained earnings for such month and for that portion of the
fiscal year-to-date then ended, which shall be prepared on a basis consistent
with that of the preceding period or containing disclosure of the effect on
financial condition or results of operations of any change in such preparation,
and which shall be certified by the chief financial officer of Borrower as being
accurate and fairly presenting the financial condition of Borrower;


(ii)           within thirty (30) days of the end of each fiscal quarter, a copy
of the general ledger trial balance of the Borrower;


(iii)          within ninety (90) days after the close of each fiscal year of
Borrower, audited consolidated and consolidating financial statements including
a balance sheet as of the close of such fiscal year and statements of income,
stockholders' capital and cash flow for the year then ended, prepared in
conformity with generally accepted accounting principles, applied on a basis
consistent with that of the preceding year or containing disclosure of the
effect on financial condition or results of operations of any change in the
application of accounting principles during the year, and accompanied by a
report thereon containing an unqualified opinion of a recognized certified
public accounting firm selected by Borrower and reasonably satisfactory to
Lender, which opinion shall state that such financial statements fairly present
the financial condition and results of operations of Borrower in accordance with
generally accepted accounting principles;

 
-15-

--------------------------------------------------------------------------------

 

(iv)           annually, at least thirty (30) days before the beginning of each
fiscal year of Borrower, projections of Borrower's balance sheet, statement of
profit and loss and cash flow for the next succeeding fiscal year broken down on
a month to month basis;


(v)           within ten (10) days of the close of each month, monthly aging of
accounts receivable and accounts payable and inventory status reports in form,
scope and substance satisfactory to Lender;


(vi)           within one (1) business day of the close of each week an
inventory status report indicating on-hand volumes with values extended based on
the immediately preceding fiscal month’s average costs;


(vii)          daily loan and collateral descriptions, including without
limitation, sales, cash receipts and adjustments, in the form supplied by Lender
to Borrower;


(viii)         within ten (10) days after Borrower's receipt, any management
letter prepared by Borrower's independent auditors;


(ix)           contemporaneously with the delivery to governmental agencies,
copies of all reports and information filed with governmental agencies;


(x)            upon receipt, copies of all bank account statements for all bank
accounts maintained by Borrower;


(xi)           within thirty (30) days of the filing for each calendar year, a
copy of the federal and state income tax returns filed by Borrower with each
taxing authority;


(xii)           promptly upon Lender's written request, such other information
about the financial condition and operations of Borrower, as Lender may, from
time to time, reasonably request; and


(xiii)          promptly upon becoming aware of any Event of Default, or the
occurrence or existence of an event which, with the passage of time or the
giving of notice or both, would constitute an Event of Default hereunder, notice
thereof in writing.


(b)           All information regarding sales, cash receipts, accounts and
inventory shall be transmitted to Lender electronically, in acceptable formats
(files with extensions *.prn, *.pdf, *.txt, *.xls, and other electronic readable
formats are acceptable; scanned copies are not acceptable), either transmitted
to Lender via internet or e-mail.  In the event that Borrower fails to report
such information to Lender electronically, Lender reserves the right, in its
sole discretion, to charge Borrower, upon ten (10) days notice to Borrower, a
monthly fee in an amount necessary to cover the costs of the manual input of
such data by Lender.


14.           GENERAL AGREEMENTS OF BORROWER.


(a)           Borrower agrees to keep all the Collateral insured with coverage
and in amounts not less than that usually carried by one engaged in a like
business and in any event not less than that required by Lender with loss
payable to Lender and Borrower, as their interests may appear, hereby appointing
Lender as attorney for Borrower in obtaining, adjusting, settling and canceling
such insurance and endorsing any drafts.  As further assurance for the payment
and performance of the Obliga­tions, Borrower hereby assigns to Lender all sums,
including returns of unearned premiums, which may become payable under any
policy of insurance on the Collateral and Borrower hereby directs each insurance
company issuing any such policy to make payment of such sums directly to Lender.

 
-16-

--------------------------------------------------------------------------------

 

(b)           Although, as above set forth, Lender has a continuing security
interest in all of Borrower's Collateral and in the proceeds thereof, Borrower
will at all times maintain as the minimum security hereunder a Borrowing Base
not less than the aggregate unpaid principal of all loans made hereunder and if
Borrower fails to do so, Borrower will immediately make the necessary reduction
in the unpaid principal amount of said loans so that the loans outstanding
hereunder do not in the aggregate exceed the Borrowing Base.


(c)           Borrower will at all times keep accurate and complete records of
Borrower's inventory, accounts and other Collateral, and Lender, or any of its
agents, shall have the right, upon reasonable notice (except when an Event of
Default exists), to call at Borrower's place or places of business at intervals
to be determined by Lender, and without hindrance or delay, to inspect, audit,
check, and make extracts from any copies of the books, records, journals,
orders, receipts, correspondence which relate to Borrower's accounts, and other
Collateral or other transactions, between the parties thereto and the general
financial condition of Borrower and Lender may remove any of such records
temporarily for the purpose of having copies made thereof.


(d)           Borrower will maintain its existence in good standing and comply
in all material respects with all laws and regula­tions of the United States or
of any state or states thereof or of any political subdivision thereof, or of
any governmental authority which may be applicable to it or to its business.


(e)           Borrower will pay all real and personal property taxes,
assessments and charges and all franchises, income, unemployment, old age
benefits, withholding, sales and other taxes assessed against it, or payable by
it at such times and in such manner as to prevent any penalty from accruing or
any lien (other than Permitted Liens) or charge from attaching to its property,
other than those contested in good faith by appropriate proceedings.


(f)           Lender may in its own name or in the name of others communicate
with account debtors in order to verify with them to Lender's satisfaction the
existence, amount and terms of any accounts.


(g)           If any of Borrower's accounts arise out of contracts with the
United States or any department, agency, or instrumentality thereof, Borrower
will immediately notify Lender thereof in writing and execute any instruments
and take any steps required by Lender in order that all monies due and to become
due under such contracts shall be assigned to Lender and notice thereof given to
the Government under the Federal Assignment of Claims Act.


(h)           If any of Borrower's accounts should be evidenced by promissory
notes, trade acceptances, or other instruments for the payment of money,
Borrower will immediately deliver same to Lender, appropriately endorsed to
Lender's order and, regardless of the form of such endorsement, Borrower hereby
waives presentment, demand, notice of dishonor, protest and notice of protest
and all other notices with respect thereto.

 
-17-

--------------------------------------------------------------------------------

 

(i)           Subject to the Intercreditor Agreement, if any goods are at any
time in the possession of a bailee, Borrower shall promptly notify Lender
thereof and, if requested by Lender, shall promptly obtain an acknowledgment
from the bailee, in form and substance satisfactory to Lender, that the bailee
holds such Collateral for the benefit of Lender and shall act upon the
instructions of Lender, without the further consent of Borrower.  Lender agrees
with Borrower that Lender shall not give any such instructions unless an Event
of Default has occurred and is continuing or would occur after taking into
account any action by Borrower with respect to the bailee.


(j)           If Borrower is at any time a beneficiary under a letter of credit
now or hereafter issued in favor of Borrower, Borrower shall promptly notify
Lender thereof and, at the request and option of Lender, Borrower shall,
pursuant to an agreement in form and substance satisfactory to Lender, either
(i) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to Lender of the proceeds of any drawing under the letter of
credit, or (ii) arrange for Lender to become the transferee beneficiary of the
letter of credit, with Lender agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be applied  in the same manner as any
other payment on an account.


(k)           If Borrower shall at any time hold or acquire a commercial tort
claim, Borrower shall immediately notify Lender in a writing signed by Borrower
of the brief details thereof and grant to Lender in such writing a security
interest therein, and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to Lender.


(l)           Borrower will promptly pay when due all taxes and assessments upon
the Collateral or for its use or operation or upon this Agreement, or upon any
note or notes evidencing the Obligations, except those contested in good faith
by appropriate proceedings, and will, at the request of Lender, promptly furnish
Lender the receipted bills therefor.  At its option, Lender may discharge taxes,
liens or security interests or other encumbrances at any time levied or placed
on the Collateral (other than Permitted Liens), may pay for insurance on the
Collateral and may pay for the maintenance and preservation of the
Collateral.  Borrower agrees to reimburse Lender on demand for any payments
made, or any expenses incurred by Lender pursuant to the foregoing
authorization, and upon failure of Borrower so to reimburse Lender, any such
sums paid or advanced by Lender shall be deemed secured by the Collateral and
constitute part of the Obligations.


(m)           Borrower will immediately notify Lender upon receipt of
notification of any potential or known release or threat of release of any
Hazardous Substances under any Environmental Law.  As used herein, the following
terms shall the following meanings:


"Hazardous Substances" means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law; and

 
-18-

--------------------------------------------------------------------------------

 

"Environmental Law" means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment to the extent applicable to Borrower.


(n)           Except for Lender's gross negligence or willful misconduct,
Borrower will indemnify and save Lender harmless from all loss, costs, damage,
liability or expenses (including, without limita­tion, court costs and
reasonable attorneys' fees) that Lender may sustain or incur by reason of
defending or protecting this security interest or the priority thereof or
enforcing the Obligations, or in the prosecution or defense of any action or
proceeding concerning any matter growing out of or in connection with this
Agreement and/or any other documents now or hereafter executed in connection
with this Agreement and/or the Obligations and/or the Collateral.  This
indemnity shall survive the repayment of the Obligations and the termination of
Lender's agreement to make loans available to Borrower and the termination of
this Agreement.


(o)           At the option of Lender, Borrower will furnish to Lender, from
time to time, within five (5) days after the accrual in accordance with
applicable law of Borrower's obligation to make deposits for F.I.C.A. and
withholding taxes and/or sales taxes, proof satisfactory to Lender that such
deposits have been made as required.


(p)           Should Borrower fail to make any of such deposits or furnish such
proof then Lender may, in its sole and absolute discretion, (i) make any of such
deposits or any part thereof, (ii) pay such taxes, or any part thereof, or (iii)
set−up such reserves as Lender, in its judgment, shall deem necessary to satisfy
the liability for such taxes.  Each amount so deposited or paid shall constitute
an advance under the terms hereof, repayable on demand with interest, as
provided herein, and secured by all Collateral and any other property at any
time pledged by Borrower with Lender.  Nothing herein shall be deemed to
obligate Lender to make any such deposit or payment or set−up such reserve and
the making of one or more of such deposits or payments or the setting−up of such
reserve shall not constitute (i) an agreement on Lender's part to take any
further or similar action, or (ii) a waiver of any default by Borrower under the
terms hereof.


(q)           All advances by Lender to Borrower under this Agreement and under
any other agreement constitute one general revolving fluctuating loan, and all
indebtedness of Borrower to Lender under this and under any other agreement
constitute one general Obligation.  Each advance to Borrower hereunder or
otherwise shall be made upon the security of all of the Collateral held and to
be held by Lender.  It is distinctly understood and agreed that all of the
rights of Lender contained in this Agreement shall likewise apply, insofar as
applicable, to any modification of or supplement to this Agreement and to any
other agreements between Lender and Borrower.  Any default of this Agreement by
Borrower shall constitute, likewise, a default by Borrower of any other existing
agreement with Lender, and any default by Borrower of any other agreement with
Lender shall constitute a default of this Agreement.  The entire Obligation of
Borrower to Lender shall become due and payable upon termination of this
Agreement.


(r)           Borrower hereby grants to Lender for a term to commence on the
date of this Agreement and continuing thereafter until all debts and Obligations
of any kind or character owing from Borrower to Lender are fully paid and
dis­charged, the right to use all premises or places of business which Borrower
presently has or may hereafter have and where any of the Collateral may be
located, at a total rental for the entire period of $1.00.  Lender agrees not to
exercise the rights granted in this paragraph unless and until Lender determines
to exercise its rights against the Collateral.

 
-19-

--------------------------------------------------------------------------------

 

(s)           Borrower will, at its expense, upon request of Lender promptly and
duly execute and deliver such documents and assurances and take such actions as
may be necessary or desirable or as Lender may request in order to correct any
defect, error or omission which may at any time be discovered or to more
effectively carry out the intent and purpose of this Agreement and to establish,
perfect and protect Lender's security interest, rights and remedies created or
intended to be created hereunder.


(t)           Borrower hereby grants to Lender for a term to commence on the
date of this Agreement and continuing thereafter until all debts and Obligations
of any kind or character owed to Lender are fully paid and discharged, a
non−exclusive irrevocable royalty−free license in connection with Lender's
exercise of its rights hereunder, to use, apply or affix any trademark, trade
name logo or the like and to use any patents, in which Borrower now or hereafter
has rights, which license may be used by Lender in connection with the operation
of Borrower's business upon and after the occurrence of any one or more of the
Events of Default, provided, however, that such use by Lender shall be suspended
if such Events of Default are cured.  This license shall be in addition to, and
not in lieu of, the inclusion of all of Borrower's trademarks, servicemarks,
tradenames, logos, goodwill, patents, franchises and licenses in the Collateral;
in addition to the right to use said Collateral as provided in this paragraph,
Lender shall have full right to exercise any and all of its other rights
regarding Collateral with respect to such trademarks, servicemarks, tradenames,
logos, goodwill, patents, franchises and licenses.


(u)           Borrower covenants and agrees that during the term of this
Agreement, neither Borrower nor any of its owners, subsidiaries or affiliates
shall, directly or indirectly, by operation of law or otherwise (i) knowingly
conduct any business or engage in making or receiving any contribution of funds,
goods or services to or for the benefit of any person described in Section 4(l)
above, (ii) knowingly deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order or any other Anti-Terrorism Law, (iii) knowingly engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempt to violate, any of the prohibitions set forth in any
Anti-Terrorism Law (and Borrower shall deliver to Lender any certification or
other evidence requested from time to time by Lender in its reasonable
discretion, confirming Borrower's compliance with this section, or (iv) cause or
permit any of the funds of Borrower that are used to repay the Loans to be
derived from any unlawful activity with the result that the making of the Loans
would be in violation of law.


(v)           Borrower covenants and agrees that during the term of this
Agreement, neither Borrower nor any of its owners, subsidiaries or affiliates
shall, directly or indirectly, by operation of law or otherwise, knowingly cause
or permit (i) any of the funds or properties of Borrower or any of its owners,
subsidiaries or affiliates that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law ("Embargoed
Person" or "Embargoed Persons") that is identified on (A) the "List of Specially
Designated Nationals and Blocked Person" (the "SDN List") maintained by OFAC
and/or on any other similar list ("Other List") maintained by OFAC pursuant to
any authorizing statutes including, but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or regulation
promulgated thereunder, with the result that the investment in Borrower (whether
directly or indirectly) is prohibited by law, or the Loans made by Lender would
be in violation of law, or (B) the Executive Order, any related enabling
legislation or any other similar Executive Orders, or (ii) any Embargoed Person
to have any direct or indirect interest, or any nature whatsoever in Borrower or
any of its owners, subsidiaries ore affiliates, with the result that the
investment in Borrower (whether directly or indirectly) is prohibited by law or
any of the transactions contemplated hereunder is in violation of law.

 
-20-

--------------------------------------------------------------------------------

 

15.           BORROWER'S NEGATIVE COVENANTS.  Borrower will not at any time:


(a)           (Minimum Availability) permit availability to be less than ten
(10%) of the Credit Limit (currently Seven Hundred Thousand ($700,000.00)
Dollars) at any time; for purposes of this covenant, "availability" shall mean
the maximum amount of loans which under the Borrowing Base (without regard to
the Credit Limit) could be obtained by Borrower, less the Borrowing Base
Reserves made known to Borrower, less the aggregate amount of loans outstanding
under this Agreement at the time such calculation is made;


(b)           (Pass Through Tax Entities) if Borrower is a Pass Through Tax
Entity, make distributions to its shareholders and/or members during any fiscal
year of Borrower in an aggregate amount greater than the amount necessary to pay
federal and state income taxes upon such shareholders' or members' respective
shares of Borrower's undistributed income for such year; provided that any
Borrower may distribute up to Fifty Thousand ($50,000.00) Dollars in any twelve
(12) month period to the extent necessary to permit Vertex Energy to pay general
administrative costs and expenses;


(c)           (Disposition of Collateral) sell, assign, exchange or otherwise
dispose of any of the Collateral, other than (i) inventory consisting of (a)
scrap, waste, defective goods and the like; (b) obsolete goods; and (c) finished
goods sold in the ordinary course of business or any interest therein to any
individual, partnership, trust or other corporation; (ii) equipment which is no
longer required or deemed necessary for the conduct of Borrower's business, so
long as Borrower receives therefor a sum substantially equal to such equipment's
fair value, remits such sum to Lender in accordance with the terms of this
Agreement or replaces such equipment with other equipment of similar value which
is subject to a security interest in Lender's favor; and (iii) sales of assets
by one Borrower to another Borrower;


(d)           (Liens) create, permit to be created or suffer to exist any lien,
encumbrance or security interest of any kind ("Lien") upon any of the Collateral
or any other property of Borrower or Affiliate, now owned or hereafter acquired,
except: (i) landlords', carriers', warehousemen's, mechanics' and other similar
liens arising by operation of law in the ordinary course of Borrower's business;
(ii) arising out of pledge or deposits under worker's compensation, unemployment
insurance, old age pension, social security, retirement benefits or other
similar legislation; (iii) purchase money Liens arising in the ordinary course
of business for the purchase of equipment (so long as the indebtedness secured
thereby does not exceed the lesser of the cost or fair market value of the
property subject thereto, and such Lien extends to no other property); (iv)
Liens for unpaid taxes that are either (x) not yet due and payable, or (y) are
subject of permitted protests; (v) Liens which are the subject of permitted
protests; (vi) those Liens and encumbrances set forth on Schedule "B" annexed
hereto; (vii) in favor of Lender; and (viii) other liens permitted by the Credit
and Guaranty Agreement dated as of May 2, 2014 among Vertex Energy, Vertex
Energy Operating, certain other subsidiaries of Vertex Energy, as guarantors,
various lenders party thereto and Goldman Sachs Bank USA as administrative agent
(as the same may be amended, revised, supplemented or restated from time to
time, the "GS Credit Agreement"); the term "permitted protests" as used herein
means the right of Borrower to protest any Lien (other than a Lien that secures
the Obligations), tax (other than payroll taxes or taxes that are the subject of
a federal or state tax lien) or rental payment, provided that (x) a reserve with
respect to such liability is established on the books of Borrower in an amount
that is reasonably satisfactory to Lender, (y) any such protest is instituted
and diligently prosecuted by Borrower in good faith, and (z) Lender is satisfied
that, while such protest is pending, there will be no impairment of the
enforceability, validity or priority of any of the Liens of Lender in and to the
Collateral;

 
-21-

--------------------------------------------------------------------------------

 

(e)           (Dividends and Distributions) pay any dividends on or make any
distribution on account of (except, if Borrower is a Pass Through Tax Entity,
consistent with subparagraph (b) above) any class of Borrower's capital stock
(other than additional shares of such stock) or membership interests in cash or
in property, or redeem, purchase or otherwise acquire, directly or indirectly,
any of such stock or membership interests;


(f)           (Loans) make any loans or advances to any individual, partnership,
trust or other corporation, including without limitation Borrower's directors,
managers, officers and employees, except (i) advances to officers, managers or
employees with respect to expenses incurred by them in the ordinary course of
their duties which are properly reimbursable by Borrower, and (ii) intercompany
loans by one Borrower to another;


(g)           (Guarantees) assume, guaranty, endorse or otherwise become
directly or contingently liable in respect of (including without limitation by
way of agreement, contingent or otherwise, to purchase, provide funds to or
otherwise invest in a debtor or otherwise to assure a creditor against loss),
any indebtedness of any individual, partnership, trust or other corporation,
except (i) guarantees by any Borrower of the obligations of another Borrower
hereunder or with respect to other indebtedness permitted to be incurred
pursuant to subsection (h) below, (ii) guarantees by endorsement of instruments
for deposit or collection in the ordinary course of business, (iii) indemnities
arising under agreements entered into by a Borrower in the ordinary course of
business, and (iv) guarantees in favor of Lender;


(h)           (Indebtedness) issue, or permit Affiliate to issue, evidence of
indebtedness or suffer to, or permit Affiliate to suffer to, exist indebtedness
in addition to indebtedness to the Lender except (i) indebtedness or liabilities
of the Borrower other than for money borrowed, incurred or arising in the
ordinary course of business, (ii) indebtedness of the Borrower for money
borrowed which has been subordinated on terms and conditions satisfactory to the
Lender, (iii) indebtedness relating to Permitted Liens, (iv) indebtedness of any
Borrower to another Borrower; or (v) indebtedness due to Goldman Sachs Bank USA,
as Administrative Agent, and the lenders party to the GS Credit Agreement;


(i)           (Investments) use any loan proceeds to purchase or carry any
"margin stock" (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) or (ii) invest in or purchase any stock, securities or
membership interest of any individual, partnership, trust, limited liability
company or other corporation except (A) acquisitions of stock, securities or
membership interests permitted pursuant to subsection (l) below, (B) investments
owned as of the date of this Agreement in any Borrower or any subsidiary of a
Borrower and investments made after the date of this Agreement in any Borrower,
(C) investments made after the date of this Agreement in Vertex Ohio and/or
Vertex Nevada with the proceeds of contemporaneous equity issuances by Vertex
Energy, (D) readily marketable direct obligations of, or obligations guaranteed
by, the United States of America or any agency thereof, (E) commercial paper
maturing no more than one year from the date of creation thereof and having, at
the time of the acquisition thereof, a rating of at least A-1 from S&P or at
least P-1 from Moody’s; (F) certificates of deposit or bankers’ acceptances
maturing within one year after such date and issued or accepted by any Lender or
by any commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia that (1) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator), and (2) has Tier 1 capital (as defined in such regulations)
of not less than One Hundred Million ($100,000,000.00) Dollars; and (G) shares
of any money market mutual fund that (1) has substantially all of its assets
invested continuously in the types of investments referred to in clause (A)
above, (2) has net assets of not less than Five Hundred Million
($500,000,000.00) Dollars, and (3) has the highest rating obtainable from either
S&P or Moody’s.;

 
-22-

--------------------------------------------------------------------------------

 

(j)           (Transactions with Affiliates) enter into any lease or other
transaction with any shareholder, officer or affiliate on terms any less
favorable than those which might be obtained at the time from persons who (or
entities which) are not such a shareholder, officer or affiliate;


(k)           (Subsidiaries) sell, transfer or otherwise dispose of any stock of
any subsidiary of Borrower, other than a sale, transfer or other disposition of
such stock to another Borrower;


(l)           (Mergers, Consolidations, Sales or Asset Acquisitions) (i) merge
or consolidate with or into any corporation, except a Borrower may merge with or
into another Borrower; (ii) enter into any joint venture or partnership with any
person, firm or corporation; (iii) convey, lease or sell all or any material
portion of its property or assets or business to any other person, firm or
corporation, except for (A) the sale of inventory in the ordinary course of its
business, (B) disposals of obsolete or worn out property, (C) sales of assets by
one Borrower to another Borrower, and (D) dispositions permitted by subsection
(c) above; (iv) convey, lease or sell any of its assets to any person, firm or
corporation for less than the fair market value thereof; or (v) acquire (in any
transaction analogous in purpose or effect to a consolidation or merger) all or
substantially all of the assets or membership interests of any person or entity,
other than permitted acquisitions; or


(m)           (Change in Legal Status) (i) change its name, its place of
business or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, and (ii) change its type of
organization, jurisdiction of organization or other legal structure.  If the
Borrower does not have an organizational identification number and later obtains
one, the Borrower shall forthwith notify the Lender of such organizational
identification number.


For purposes of this section: "affiliate" shall mean any person or entity (i)
which directly or indirectly controls, or is controlled by or is under common
control with the Borrower or a subsidiary, (ii) which directly or indirectly
beneficially holds or owns five (5%) percent or more of any class of voting
stock of the Borrower or any subsidiary, or (iii) five (5%) percent or more of
the voting stock of which is directly or indirectly beneficially owned or held
by the Borrower or a subsidiary; "control" shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of any person or entity, whether through the ownership of voting
securities, by contract or otherwise; "distributions" shall mean all payment or
distributions to shareholders, members or partners in cash or in property other
than reasonable salaries, bonuses and expense reimbursements; "GAAP" shall mean
generally accepted accounting principles; and "permitted acquisitions" means any
acquisition by Borrower, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the capital stock of, or a business
line or unit or a division of, any entity; provided, (i) immediately prior to,
and after giving effect thereto, there does not exist an Event of Default or an
event which, with notice or lapse of time or both, would constitute an Event of
Default; (ii) in the case of the acquisition of capital stock, all of the
capital stock acquired by the Borrower in connection with such acquisition shall
be owned one hundred (100%) percent by the Borrower; (iii) any assets or
division as acquired in accordance herewith shall be in the same business or
lines of business in which Borrower is engaged as of the date hereof; (iv) such
acquisition is funded solely from (A) capital stock of Vertex Energy, (B) the
net cash proceeds from a contemporaneous issuance of capital stock by Vertex
Energy, (C) funds on deposit in the so-called Vertex Refining Cash Collateral
Account (i.e., Bank of America Account #488038572041 in the name of Vertex
Nevada), or (D) any combination of the foregoing.

 
-23-

--------------------------------------------------------------------------------

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to herein, and all financial data submitted
pursuant to this Agreement shall be prepared in accordance with such principles.


16.           DEFAULT; RIGHTS AND REMEDIES UPON DEFAULT.


(a)           Upon the occurrence of any one or more of the following events
(herein, "Events of Default"), Lender may decline to make any or all further
loans hereunder or under any other agreements with Borrower, any and all
Obligations of the Borrower to Lender shall become immediately due and payable,
at the option of Lender and without notice or demand.  The occurrence of any
such Event of Default shall also constitute, without notice or demand, a default
under all other agreements between Lender and the Borrower and instruments and
papers given Lender by the Borrower, whether such agreements, instruments, or
papers now exist or hereafter arise, namely:


(i)           The failure by the Borrower to pay when due any principal,
interest, fees, costs, and expenses due pursuant to this Agreement.


(ii)          The failure by Borrower to pay when due any other Obligations.


(iii)         Default by the Borrower in the observance or performance of any of
the covenants or agreements of the Borrower contained in Sections 5(b), 11(a) or
15 of this Agreement.


(iv)         The failure by the Borrower to promptly, punctually and faithfully
perform, or observe any term, covenant or agreement on its part to be performed
or observed pursuant to any of the provisions of this Agreement, other than
those described in Sections 5(b), 5(g), 11(a), 14(b) or 15, or in any other
agreement with Lender which is not remedied within the earlier of ten (10)
business days after (i) notice thereof by Lender to Borrower, or (ii) the date
Borrower was required to give notice to Lender pursuant to Section 13(a)(xiii)
hereof.

 
-24-

--------------------------------------------------------------------------------

 

(v)           The determination by Lender that any representation or warranty
heretofore, now or hereafter made by Borrower to Lender, in any documents,
instrument, agreement, or paper was not true or accurate when given.


(vi)          The occurrence of any event such that the principal amount of any
indebtedness of Borrower in excess of Two Hundred Fifty Thousand ($250,000.00)
Dollars from any lender other than Lender could be accelerated, notwithstanding
that such acceleration has not taken place.


(vii)         The occurrence of any event which would cause a lien creditor, as
that term is defined in Section 9−102 of the Code, to take priority over
advances made by Lender.


(viii)        A filing against or relating to Borrower of (A) a federal tax lien
in favor of the United States of America or any political subdivision of the
United States of America, or (B) a state tax lien in favor of any state of the
United States of America or any political subdivision of any such state.


(ix)          The occurrence of any event of default under any other loan
document between Lender and Borrower relating to this Agreement, whether such
loan document now exists or hereafter arises (notwithstanding that Lender may
not have exercised its rights upon default under any such loan document).


(x)          Any act by, against, or relating to Borrower, or its property or
assets, which act constitutes the application for, consent to, or sufferance of
the appointment of a receiver, trustee or other person, pursuant to court action
or otherwise, over all, or any part of Borrower's property.


(xi)         The granting of any trust mortgage or execution of an assignment
for the benefit of the creditors of Borrower, or the occurrence of any other
voluntary or involuntary liquidation or extension of debt agreement for
Borrower; the failure by Borrower to generally pay the debts of Borrower as they
mature; adjudication of bankruptcy or insolvency relative to Borrower; the entry
of an order for relief or similar order with respect to Borrower in any
proceeding pursuant to Title 11 of the United States Code entitled "Bankruptcy"
(the "Bankruptcy Code") or any other federal bankruptcy law; the filing of any
complaint, application, or petition by or against Borrower initiating any matter
in which Borrower is or may be granted any relief from the debts of Borrower
pursuant to the Bankruptcy Code or any other insolvency statute or procedure;
the calling or sufferance of a meeting of creditors of Borrower; the meeting by
Borrower with a formal or informal creditor's committee; the offering by or
entering into by Borrower of any composition, extension or any other arrangement
seeking relief or extension for the debts of Borrower, or the initiation of any
other judicial or non−judicial proceeding or agreement by, against or including
Borrower which seeks or intends to accomplish a reorganization or arrangement
with creditors.

 
-25-

--------------------------------------------------------------------------------

 

(xii)           The entry of any judgment against Borrower in excess of Two
Hundred Fifty Thousand ($250,000.00) Dollars (to the extent not adequately
covered by insurance as to which a solvent and unaffiliated insurance company
has acknowledged coverage), which judgment is not satisfied or appealed from
(with execution or similar process stayed) within thirty (30) days of its entry.


(xiii)           The occurrence of any event or circumstance with respect to
Borrower such that Lender shall believe in good faith that the prospect of
payment of all or any part of the Obligations or the performance by Borrower
under this Agreement or any other agreement between Lender and Borrower is
impaired or there shall occur any material adverse change in the business or
financial condition of Borrower.


(xiv)           The entry of any court order which enjoins, restrains or in any
way prevents Borrower from conducting all or any material part of its business
affairs in the ordinary course of business.


(xv)           Any event, transaction or occurrence as a result of which
Benjamin P. Cowart shall for any reason cease to be actively engaged in the
day-to-day management of Vertex Energy and its subsidiaries in the role he
serves on the date hereof, unless (A) an interim successor reasonably acceptable
to Lender is appointed within ten (10) days, and (B) a permanent successor
reasonably acceptable to Lender is appointed within sixty (60) days.  Lender
agrees to accept or reject any such successor within ten (10) days after notice
of the impending appointment is given by Vertex Energy.


(xvi)           There shall have occurred a Change of Control.  As used herein,
a "Change of Control" shall mean, at any time (A) Benjamin P. Cowart shall cease
to beneficially own and control at least twenty (20%) percent on a fully diluted
basis of the economic and voting interests in Vertex Energy; (B) any person or
"group" (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act)
other than Benjamin P. Cowart (1) shall have acquired beneficial ownership of
thirty (30%) percent or more on a fully diluted basis of the voting and/or
economic interest in Vertex Energy, or (2) shall have obtained the power
(whether or not exercised) to elect a majority of the members of the board of
directors (or similar governing body) of Vertex Energy; (C) Vertex Energy shall
cease to beneficially own and control one hundred (100%) percent on a fully
diluted basis of the economic and voting interest in each other Borrower.


(xvii)          The occurrence of any uninsured loss, theft, damage or
destruction to any material asset(s) of Borrower.


(xviii)         Any act by or against, or relating to Borrower or its assets
pursuant to which any creditor of Borrower seeks to reclaim or repossess or
reclaims or repossesses all or a portion of Borrower's assets.


(xix)           The termination of existence, dissolution, or liquidation of
Borrower or the ceasing to carry on actively any substantial part of Borrower's
current business.


(xx)           This Agreement shall, at any time after its execution and
delivery and for any reason, cease (A) to create a valid and perfected first
priority security interest in and to the property purported to be subject to
this Agreement; or (B) to be in full force and effect or shall be declared null
and void, or the validity or enforceability hereof shall be contested by
Borrower or any guarantor of Borrower denies it has any further liability or
obligation hereunder.

 
-26-

--------------------------------------------------------------------------------

 

(xxi)           Any Borrower or any of its senior officers is criminally
indicted or convicted for (A) a felony committed in the conduct of such
Borrower's business, or (B) any state or federal law (including the Controlled
Substances Act, Money Laundering Control Act of 1986 and Illegal Exportation of
War Materials Act) that could lead to forfeiture of any material property or any
Collateral.


(xxii)          The Borrower shall take or participate in any action which would
be prohibited under the provisions of any subordination or intercreditor
agreement or make any payment on subordinated debt to any person or entity that
was not entitled to receive under the provisions of any such agreement.


(xxiii)         The repudiation of any loan document (including any Negative
Pledge Agreement and/or the Intercreditor Agreement) by any party to such
document.


Upon the occurrence of an Event of Default, Lender may declare any obligation
Lender may have hereunder to be cancelled, declare all Obligations of Borrower
to be due and payable and proceed to enforce payment of the Obligations and to
exercise any and all of the rights and remedies afforded to Lender by the
Uniform Commercial Code or under the terms of this Agreement or otherwise.  Upon
the occurrence of, and during the continuance of, an Event of Default, Borrower,
as additional compensation to Lender for its increased credit risk, promises to
pay interest on all Obligations (including, without limitation, principal,
whether or not past due, past due interest and any other amounts past due under
this Agreement) at a per annum rate of three (3%) percent greater than the rate
of interest then specified in Section 5 of this Agreement (the "Default Rate").


(b)          Any sale or other disposition of the Collateral may be at public or
private sale upon such terms and in such manner as Lender deems advisable,
having due regard to compliance with any statute or regulation which might
affect, limit or apply to Lender's disposition of the Collateral.  Lender may
conduct any such sale or other disposition of the Collateral upon Borrower's
premises.  Unless the Collateral is perishable or threatens to decline speedily
in value, or is of a type customarily sold on a recognized market (in which
event Lender shall provide Borrower with such notice as may be practicable under
the circumstances), Lender shall give Borrower at least the greater of the
minimum notice required by law, but not less than ten (10) days prior written
notice of the date, time and place of any proposed public sale, and of the date
after which any private sale or other disposition of the Collateral may be
made.  Lender may purchase the Collateral, or any portion of it at any public
sale.


(c)           If the Lender sells any of the Collateral on credit, the Borrower
will be credited only with payments actually made by the purchaser of such
Collateral and received by the Lender.  If the purchaser fails to pay for the
Collateral, the Lender may re-sell the Collateral and the Borrower shall be
credited with the proceeds of the sale.

 
-27-

--------------------------------------------------------------------------------

 

(d)           In connection with Lender's exercise of Lender's rights under this
Agreement, Lender may enter upon, occupy and use any premises owned or occupied
by Borrower, and may exclude Borrower from such premises or portion thereof as
may have been so entered upon, occupied, or used by Lender.  Lender shall not be
required to remove any of the Collateral from any such premises upon Lender's
taking possession thereof, and may render any Collateral unusable to
Borrower.  In no event shall Lender be liable to Borrower for use or occupancy
by Lender of any premises pursuant to this Agreement.


(e)           Upon the occurrence of any Event of Default, Lender may require
Borrower to assemble the Collateral and make it available to Lender at
Borrower's sole risk and expense at a place or places which are reasonably
convenient to both Lender and Borrower.


17.           STANDARDS FOR EXERCISING REMEDIES.  To the extent that applicable
law imposes duties on Lender to exercise remedies in a commercially reasonable
manner, Borrower acknowledges and agrees that it is not commercially
unreasonable for Lender (a) to fail to incur expenses reasonably deemed
significant by Lender to prepare Collateral for disposition or otherwise to
complete raw material or work in process into finished goods or other finished
products for disposition, (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (d) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
persons, whether or not in the same business as Borrower, for expressions of
interest in acquiring  all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (h) to dispose of the
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
and specifically to disclaim any warranties of title or the like, (k) to
purchase insurance or credit enhancements to insure Lender against risks of
loss, collection or disposition of Collateral or to provide to Lender a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by Lender, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Lender in the collection or disposition of any of the Collateral. Borrower
acknowledges that the purpose of this section is to provide non-exhaustive
indications of what actions or omissions by Lender would not be commercially
unreasonable in Lender's exercise of remedies against the Collateral and that
other actions or omissions by Lender shall not be deemed commercially
unreasonable solely on account of not being indicated in this section.  Without
limitation upon the foregoing, nothing contained in this section shall be
construed to grant any rights to Borrower or to impose any duties on Lender that
would not have been granted or imposed by this Agreement or by applicable law in
the absence of this section.

 
-28-

--------------------------------------------------------------------------------

 

18.           PROCESSING AND SALES OF INVENTORY.  So long as no Event of Default
exists, Borrower shall have the right, in the regular course of business, to
process and sell Borrower's inventory.  A sale in the ordinary course of
business shall not include a transfer in total or partial satisfaction of a
debt.


19.           WAIVER OF JURY TRIAL.  BORROWER AND LENDER EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT BORROWER OR LENDER MAY HAVE OR
HEREAFTER HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.  Borrower hereby certifies that
neither Lender nor any of its representatives, agents or counsel has
represented, expressly or otherwise, that Lender would not, in the event of any
such suit, action or proceeding, seek to enforce this waiver of right to trial
by jury.  Borrower acknowledges that Lender has been induced to enter into this
Agreement by, among other things, this waiver.  Borrower acknowledges that it
has read the provisions of this Agreement and in particular, this section; has
consulted legal counsel; understands the right it is granting in this Agreement
and is waiving in this section in particular; and makes the above waiver
knowingly, voluntarily and intentionally.


20.           CONSENT TO JURISDICTION.  Borrower and Lender agree that any
action or proceeding to enforce or arising out of this Agreement may be
commenced in any court of the State of Connecticut or in the District Court of
the United States for the District of Connecticut, and Borrower waives personal
service of process and agrees that a summons and complaint commencing an action
or proceeding in any such court shall be properly served and confer personal
jurisdiction if served by registered or certified mail to Borrower, or as
otherwise provided by the laws of the State of Connecticut or the United States
of America.


21.           TERMINATION.


(a)           Unless sooner terminated by Lender as a result of the occurrence
of an Event of Default, Borrower's eligibility to request loans hereunder shall
commence on the date hereof and shall continue for a period through and
including the second anniversary date of this Agreement (the "Term").  If
Borrower desires to terminate this Agreement prior to the end of the Term,
Borrower shall give at least sixty (60) days prior written notice to Lender of
Borrower's intention to do so and shall pay to Lender the termination charge set
forth in Section 21(b) below.  Borrower's eligibility to request loans may be
extended after the Term (and after any Renewal Term, as defined below) only with
the express written consent of both Borrower and Lender.  Any such extension
(and any further extension) shall be made only with the express written consent
of both Borrower and Lender (each being a "Renewal Term").  At the end of the
Term (or at the end of a Renewal Term, if applicable), unless extended as set
forth herein, Borrower shall pay the entire balance of the loans and all other
outstanding Obligations.  Further, upon termination of this Agreement, all of
the rights, interests and remedies of Lender and Obligations of Borrower shall
survive and Borrower shall have no right to receive, and Lender shall have no
obligation to make, any further loans.  Upon full, final and indefeasible
payment of the Obligations to Lender, all rights and remedies of Borrower and
Lender hereunder shall cease, so long as any payment so made to Lender and
applied to the Obligations is not thereafter recovered from or repaid by Lender
in whole or in part in any bankruptcy, insolvency or similar proceeding
instituted by or against Borrower, whereupon this Agreement shall be
automatically reinstated without any further action by Borrower and Lender and
shall continue to be fully applicable to such Obligations to the same extent as
though the payment so recovered or repaid had never been originally made on such
Obligations.

 
-29-

--------------------------------------------------------------------------------

 


(d)          If this Agreement is terminated by the Lender following the
occurrence of an Event of Default that begins prior to the second anniversary
date of this Agreement, or if the Borrower requests that the Lender terminate on
a date prior to the second anniversary date of this Agreement, then the Borrower
shall pay to the Lender a termination fee in an amount equal to Seventy Thousand
($70,000.00) Dollars.  The foregoing notwithstanding, a termination charge will
not be charged to the Borrower if this Agreement is terminated by the Borrower
after thirteen (13) months from the date hereof and the Obligations paid with
the proceeds of a loan from Community Trust Bank.


(e)           In the event that Borrower desires to terminate this Agreement
prior to the end of the Term (or any Renewal Term, if applicable) and fails to
deliver to Lender the sixty (60) day notice required pursuant to Section 21(a)
above, Borrower may nevertheless terminate this Agreement and pay the
Obligations in full if it (i) pays the termination charge set forth in Section
21(b) above, and (ii) pays additional interest for each day that the notice was
short of the required sixty (60) day notice, which interest shall be in an
amount that is equal to the Default Rate based on the greater of (i) Borrower's
average borrowings under this Agreement for the two (2) month period prior to
the date that Lender receives delivery of actual notice of Borrower's intention
to terminate this Agreement, or (ii) the Minimum Loan Balance.


(f)           In the event that Lender continues to make loans hereunder after
the Term or Renewal Term, as the case may be (the "Termination Date"), without a
written extension of the Termination Date or after the occurrence of an Event of
Default, all such loans: (i) shall be made in the sole and absolute discretion
of Lender; and (ii) shall, together with all other Obligations, be payable
thereafter ON DEMAND.


22.           JOINT AND SEVERAL LIABILITY.


(a)           Each Borrower is accepting joint and several liability under this
Agreement in consideration of the financial accommodations to be provided by
Lender under this Agreement, for the mutual benefit, directly and indirectly, of
each Borrower and in consideration of the undertakings of each other Borrower to
accept joint and several liability for the Obligations of each Borrower to
Lender.


(b)           Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with each other Borrower, with respect to the payment and
performance of all of the Obligations of each Borrower to Lender under this
Agreement (including, without limitation, any Obligations arising under this
section), it being the intention of the parties hereto that all the Obligations
of each Borrower to Lender under this Agreement shall be the joint and several
Obligations of each of the Borrowers without preferences or distinction among
them.


(c)           If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the Obligations of each Borrower to Lender
under this Agreement,  as and when due or to perform any of such Obligations in
accordance with the terms thereof, then in each such event the other Borrower,
under this Agreement will make such payment with respect to, or perform, such
Obligation.

 
-30-

--------------------------------------------------------------------------------

 


(d)           The Obligations of each Borrower under the provisions of this
section constitute full recourse Obligations of each Borrower enforceable
against each such Borrower to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of this Agreement or
any other circumstance whatsoever.


(e)           Except as provided in Section 16(b), each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of any loans
made under this Agreement, notice of any action at any time taken or omitted by
Lender under or in respect of any of the Obligations of each Borrower to Lender
under this Agreement, and, generally, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement.  Except as provided in Section 16, each Borrower hereby assents to,
and waives notice of, any extension or postponement of the time for the payment
of any of the Obligations of each Borrower to Lender under this Agreement, the
acceptance of any payment of any of such Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Lender at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by Lender in respect of
any of the Obligations of each Borrower to Lender under this Agreement, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of such Obligations of each Borrower to Lender or
the addition, substitution or release, in whole or in part, of any
Borrower.  Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on Lender's
part with respect to the failure by any Borrower to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this section, afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this section,
it being the intention of each Borrower that, so long as any of the Obligations
under this Agreement remain unsatisfied, the Obligations of such Borrower under
this section shall not be discharged except by performance and then only to the
extent of such performance.  The Obligations of each Borrower under this section
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any other Borrower or Lender.  The joint and several liability
of each Borrower under this Agreement shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower or Lender.


(f)           The provisions of this section are made for the benefit of Lender
and Lender's successors and assigns, and may be enforced by Lender in good faith
from time to time against any or all of the Borrowers as often as occasion
therefor may arise and without requirement on Lender's part first to marshal any
of its claims or to exercise any of its rights against any Borrower or to
exhaust any remedies available to Lender against any other Borrower or to resort
to any other source or means of obtaining payment of any of the Obligations
under this Agreement or to elect any other remedy.  The provisions of this
section shall remain in effect until all of the Obligations of each Borrower to
Lender under this Agreement shall have been paid in full or otherwise fully
satisfied.  If at any time, any payment, or any part thereof, made in respect of
any of such Obligations of each Borrower to Lender, is rescinded or must
otherwise be restored or returned by Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this section
will forthwith be reinstated in effect, as though such payment had not been
made.

 
-31-

--------------------------------------------------------------------------------

 

(g)           Each Borrower agrees that it shall not exercise, and hereby
expressly waives until full and final payment of all Obligations to Lender: (i)
any right to subrogation or indemnification, and any other right to payment from
or reimbursement by any other Borrower, in connection with or as a consequence
of any payment made by any Borrower to Lender, (ii) any right to enforce any
right or remedy which Lender may have or may hereafter have against any other
Borrower, and (iii) any benefit of, and any right to participate in (A) any
collateral now or hereafter held by Lender, or (B) any payment to Lender by, or
collection by Lender from any other Borrower.  The provisions of this paragraph
are made for the express benefit of each Borrower as well as Lender, and may be
enforced independently by each Borrower or any successor in interest to each
Borrower.


23.           MISCELLANEOUS.


(a)           No delay or omission on the part of Lender in exercising any
rights shall operate as a waiver of such right or any other right. Waiver on any
one occasion shall not be construed as a bar to or waiver of any right or remedy
on any future occasion.  All Lender's rights and remedies, whether evidenced
hereby or by any other agreement, instrument or paper, shall be cumulative and
may be exercised singularly or concurrently.


(b)           Lender is authorized to make loans under the terms of this
Agreement upon the request, either written or oral, in the name of Borrower by
any authorized person whose name appears at the end of this Agreement or by any
of the following named persons, from time to time, holding the following offices
of Borrower, President, Treasurer and such other officers and authorized
signatories as may from time to time be set forth in separate resolutions.


(c)           This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto; provided,
however, that Borrower may not assign this Agreement or any rights or duties
hereunder without Lender's prior written consent and any prohibited assignment
shall be absolutely void.  No consent to an assignment by Lender shall release
Borrower from its Obligations.  Lender may assign this Agreement and its rights
and duties hereunder and no consent or approval by Borrower is required in
connection with any such assignment.  Lender reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in Lender's rights and benefits hereunder.  In connection with any
assignment or participation, Lender may disclose all documents and information
which Lender now or hereafter may have relating to Borrower or Borrower's
business.  To the extent that Lender assigns its rights and obligations
hereunder to another party, Lender thereafter shall be released from such
assigned obligations to Borrower and such assignment shall effect a novation
between Borrower and such other party.


(d)           Borrower agrees that any and all loans made by Lender to Borrower
or for its account under this Agreement shall be conclusively deemed to have
been authorized by Borrower and to have been made pursuant to duly authorized
requests therefor on its behalf.

 
-32-

--------------------------------------------------------------------------------

 

(e)           Unless otherwise defined in this Agreement, capitalized words
shall have the meanings set forth in the Uniform Commercial Code as in effect in
the State of Connecticut as of the date of this Agreement.


(f)           Paragraph and section headings used in this Agreement are for
convenience only, and shall not affect the construction of this Agreement.  If
one or more provisions of this Agreement (or the application thereof) shall be
invalid, illegal or unenforceable in any respect in any jurisdiction, the same
shall not invalidate or render illegal or unenforceable such provision (or its
application) in any other jurisdiction or any other provision of this Agreement
(or its application).  This Agreement is the entire agreement of the parties
with respect to the subject matter hereof and supersedes any prior written or
verbal communications or instruments relating thereto.


(g)           Unless otherwise provided in this Agreement, all notices or
demands by any party relating to this Agreement or any other loan document shall
be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested ), overnight courier, electronic mail or telefacsimile
to Borrower or to Lender, as the case may be, at its address set forth at the
end of this Agreement.


The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.  All
notices or demand sent in accordance with this section shall be deemed received
on the earlier of the date of actual receipt or three (3) days after the deposit
thereof in the mail.


(h)           Lender shall have no obligation to maintain any electronic records
or any documents, schedules, invoices, agings or any other paper delivered to
Lender by Borrower in connection with this Agreement or any other agreement for
more than four (4) months after receipt of the same by Lender.


(i)           Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against Lender or Borrower, whether under any
rule of construction or otherwise.  On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to fairly accomplish the purposes and
intentions of all parties hereto.


(j)           Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.


(k)           This Agreement, together with the other documents and instruments
executed concurrently herewith represent the entire and final understanding of
the parties with respect to the transactions contemplated hereby and shall not
be contradicted or qualified by evidence of any prior, contemporaneous or
subsequent other agreement, oral or written, before the date hereof.


(l)           This Agreement can only be amended by a writing signed by both
Lender and Borrower.

 
-33-

--------------------------------------------------------------------------------

 

(m)           Lender hereby notifies Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), it is required to obtain, verify and record information that identifies
Borrower and each other party to the transaction contemplated hereunder, which
information includes the name and address of Borrower and each such other party
and other information that will allow Lender to identify Borrower and each such
other party in accordance therewith.


(n)           This Agreement may be executed in multiple counterparts, each of
which shall be effective upon delivery and, thereafter, shall be deemed to be an
original, and all of which shall be taken as one and the same instrument with
the same effect as if each party hereto had signed on the same signature
page.  Any signature page of this Agreement may be detached from any counterpart
of this Agreement without impairing the legal effect of any signature thereto
and may be attached to another part of this Agreement identical in form hereto
and having attached to it one or more additional signature pages.  This
Agreement may be transmitted by facsimile machine or by electronic mail in
portable document format (“pdf”) and signatures appearing on faxed instruments
and/or electronic mail instruments shall be treated as original signatures.  Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability or binding effect
hereof.


(o)           The laws of the State of Connecticut shall govern the construction
of this Agreement and the rights and duties of the parties hereto.  This
Agreement shall take effect as a sealed instrument.


(p)           Borrower confirms that the proceeds of the Loan are being, or will
be, used solely for the purposes of conducting commercial activities and not for
personal family or household purposes.


(q)           Reference is made to the Intercreditor Agreement, dated as of
March _____, 2015 among Lender, as the Revolving Lender (as defined therein),
Goldman Sachs Bank USA, as the Term Loan Administrative Agent (as defined
therein), Vertex Energy, Vertex Energy Operating, and the subsidiaries of Vertex
Energy named therein (as amended, modified, restated, amended and restated or
supplemented from time to time, the "Intercreditor Agreement").  Each person or
entity that benefits from the security thereunder, by accepting the benefits of
the security provided thereby, (i) consents (or is deemed to consent), to the
subordination of liens provided for in the Intercreditor Agreement, (ii) agrees
(or is deemed to agree) that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement, (iii) authorizes (or
is deemed to authorize) the Revolving Lender and the Term Loan Administrative
Agent on behalf of such person or entity to enter into, and perform under, the
Intercreditor Agreement and (iv) acknowledges (or is deemed to acknowledge) that
a copy of the Intercreditor Agreement was delivered, or made available, to such
person or entity.




[Remainder of Page Left Intentionally Blank; Signature Pages Follow]







 
-34-

--------------------------------------------------------------------------------

 

Notwithstanding any other provision contained herein, the liens created hereby
and the rights, remedies, duties and obligations provided for herein are subject
in all respects to the provisions of the Intercreditor Agreement. In the event
of any conflict or inconsistency between the provisions of this Agreement and
the Intercreditor Agreement, the provisions of the Intercreditor Agreement shall
control.
 
Witnessed By:
 
VERTEX ENERGY, INC.
   
VERTEX ENERGY OPERATING, LLC
   
VERTEX ACQUISITION SUB, LLC
   
VERTEX REFINING LA, LLC
   
VERTEX II GP, LLC
   
VERTEX MERGER SUB, LLC
                    /s/ Chris
Carlson                                                              
By:
/s/ Benjamin P. Cowart                                       
Benjamin P. Cowart, President and Chief
     
Executive Officer of Each of the Above
             
CEDAR MARINE TERMINALS, LP
   
CROSSROAD CARRIERS, L.P.
   
H & H OIL, L. P.
   
VERTEX RECOVERY, L.P.
   
By:
VERTEX II GP, LLC,
     
Sole General Partner of Each of the Above
                    /s/ Chris
Carlson                                                              
By:
/s/ Benjamin P. Cowart                                       
Benjamin P. Cowart
     
President and Chief Executive Officer
             
Address:
1331 Gemini, Suite 250
       
Houston, Texas 77058
   
Telephone:
281-486-4182
   
Telecopier:
     
Email:
               
MIDCAP BUSINESS CREDIT LLC
                       
By:
/s/ Steven A. Samson                                           
Steven A. Samson, President
             
Address:
433 South Main Street
       
West Hartford, Connecticut 06110
   
Telephone:
860-503-1629
   
Telecopier:
800-217-0500
   
E-mail:
ssamson@midcapcredit.com


 
-35-

--------------------------------------------------------------------------------

 



STATE OF TEXAS


Harris, Houston, ss.


On this _____ day of March, 2015, before me, the undersigned notary public,
personally appeared Benjamin P. Cowart, as President and Chief Executive Officer
of Vertex Energy, Inc., Vertex Energy Operating, LLC, Vertex Acquisition Sub,
LLC, Vertex Refining LA, LLC, Vertex II GP, LLC and Vertex Merger Sub, LLC, and
as President and Chief Executive Officer of Vertex II GP, LLC, Sole General
Partner of Cedar Marine Terminals, LP, Crossroad Carriers, L.P., H & H Oil, L.
P. and Vertex Recovery, L.P., proved to me to be the person whose name is signed
on the preceding or attached document, through satisfactory evidence of
identification, namely, a driver's license issued by the State of Texas bearing
the photographic image of the face and signature of Benjamin P. Cowart, and
acknowledged to me that he signed it voluntarily for its stated purpose.



 
________________________________________
 
Notary Public
 
My Commission Expires:

 
 

 
 
-36-

--------------------------------------------------------------------------------

 

SCHEDULES


The following Schedules to the within Loan and Security Agreement (All Assets)
are respectively described in the section indicated.  Those Schedules in which
no information has been inserted shall be deemed to read "None".


SCHEDULE "A"
Borrower's Places of Business and Organizational Identification Number (§3)


Borrower
Address
Property Located at Such Address
Organizational Identification Number
Vertex Energy, Inc.
1331 Gemini Street, Suite 250, Houston, Texas 77058
General office supplies and equipment
NV20081229119
Vertex Energy Operating, LLC
1331 Gemini Street, Suite 250, Houston, Texas 77058
General office supplies and equipment
801959969
Vertex Acquisition Sub, LLC
1331 Gemini Street, Suite 250, Houston, Texas 77058
General office supplies and equipment
NV20111698674
Vertex Refining LA, LLC
5000 River Road, Marrero, LA 70072
Used oil re-refinery and related inventory equipment
41456232K
 
278 E. Ravenna Road, Myrtle Grove, LA 70037
Used oil re-refinery and related inventory equipment
 
Vertex II GP, LLC
1331 Gemini Street, Suite 250, Houston, Texas 77058
General office supplies and equipment
NV20121491058
Vertex Merger Sub, LLC
1331 Gemini Street, Suite 250, Houston, Texas 77058
General office supplies and equipment
200814410055
Cedar Marine Terminals, LP
200 Atlantic Pipeline Rd., Baytown, TX 77520
Storage Tanks
Rolling Stock
Process Production Equipment
Inventory
0800533829
Crossroad Carriers, L.P.
1331 Gemini Street, Suite 250, Houston, Texas 77058
General office supplies and equipment
0800854831
H & H Oil, L.P.
20909 FM 685, Pflugerville, TX 78660
Storage Tanks
Rolling Stock
 
0800848980
 
7311 Decker Drive, Baytown, TX 77520
Storage Tanks
Rolling Stock
   
7941 Recycle Drive, Corpus Christi, TX 78409
Storage Tanks
Rolling Stock
   
11626 Old Corpus Christi Hwy, San Antonio, TX 78223
Storage Tanks
Rolling Stock
 
 
Vertex Recovery, L.P.
1331 Gemini Street, Suite 250, Houston, Texas 77058
General office supplies and equipment
0800095940




 
 

--------------------------------------------------------------------------------

 

SCHEDULE "B"
Other Encumbrances and Liens (§4(f)(i)
Vertex Energy:
 
Jurisdiction
Secured Party
Filing No. and Date
Collateral
NV
Banc of America Leasing & Capital, LLC
2013005448-2 - 3/1/13
2013005619-5 - Amend - 3/4/13
2013010495-8 - Amend - 4/24/13
2014021155-3 - Amend - 8/18/14
2014028186-5
Amend - 11/3/14
Leased Equipment
NV
Goldman Sachs Bank USA, as Administrative Agent and Collateral Agent
2014010925-3
5/2/14
All Assets
NV
Bank of America, N.A.
2014011157-5
5/6/14
All Assets
NV
Pacific Western Equipment Finance, a division of Pacific Western Bank
2014014276-0
6/3/14
Leased Equipment
NV
Pacific Western Equipment Finance, a division of Pacific Western Bank
2014014277-2
6/3/14
Leased Equipment




 
 

--------------------------------------------------------------------------------

 



Vertex Energy Operating:


Jurisdiction
Secured Party
Filing No. and Date
Collateral
TX
Goldman Sachs Bank USA, as Administrative Agent and Collateral Agent
14-0014070906
5/2/14
All Assets
TX
Bank of America, N.A.
14-0014090564
5/5/14
All Assets



Pursuant to Article XXIV of that certain Tolling Agreement dated July 1, 2012
between Vertex Energy Operating (as successor in interest to Vertex Energy) and
KMTEX LLC, as amended by First Amendment dated November 1, 2013, KMTEX LLC has
an expressed contract lien upon all materials and products stored and handled
under the terms of the agreement, or under any other agreements between Vertex
Operating and KMTEX LLC.


Vertex Acquisition Sub:
 
Jurisdiction
Secured Party
Filing No. and Date
Collateral
NV
Bank of America, N.A.
2012024422-9
9/13/12
All Assets
NV
Goldman Sachs Bank USA, as Administrative Agent and Collateral Agent
2014010926-5
5/2/14
All Assets
NV
Bank of America, N.A.
2014011155-1
5/6/14
All Assets

 
 
 
 

--------------------------------------------------------------------------------

 

Vertex Refining:
 
Jurisdiction
Secured Party
Filing No. and Date
Collateral
LA
Goldman Sachs Bank USA, as Administrative Agent and Collateral Agent
26-338783
5/2/14
Fixtures
LA
Bank of America, N.A.
26-338784
5/2/14
Fixtures
LA
Bank of America, N.A.
38-14-1392
5/5/14
Fixtures
LA
Goldman Sachs Bank USA, as Administrative
26-338786
5/5/14
All Assets
LA
Bank of America, N.A.
17-1402309
5/5/14
All Assets
LA
Goldman Sachs Bank USA, as Administrative Agent for the Lenders
38-14-1387
5/5/14
Fixtures
LA
Pacific Western Equipment Finance, a Division of Pacific Western Bank
17-1403372
6/5/14
Leased Equipment
LA
Pacific Western Equipment Finance, a Division of Pacific Western Bank
17-1403376
6/5/14
Leased Equipment
LA
Wells Fargo Bank, N.A.
26-342331
11/5/14
Specific Equipment
LA
Goldman Sachs Bank USA, as Administrative Agent for Lenders
26-342770
11/24/14
Fixtures
LA
Goldman Sachs Bank USA, as Administrative Agent for the Lenders
38-14-3182
12/2/14
Fixtures



 
 
 

--------------------------------------------------------------------------------

 
 
Vertex II GP:
 
Jurisdiction
Secured Party
Filing No. and Date
Collateral
NV
Goldman Sachs Bank USA, as Administrative Agent and Collateral Agent
2014010924-1
5/2/14
All assets
NV
Bank of America, N.A.
2014011156-3
5/6/14
All assets



 
Vertex Merger Sub:
 
Jurisdiction
Secured Party
Filing No. and Date
Collateral
CA
Goldman Sachs Bank USA, as Administrative Agent and Collateral Agent
14-7410423945
5/2/14
All assets
CA
Bank of America, N.A.
14-7410532724
5/5/14
All assets



 
Cedar Marine:
 
Jurisdiction
Secured Party
Filing No. and Date
Collateral
TX
Bank of America, N.A.
12-0028945051
9/12/12
All Assets
TX
Goldman Sachs Bank USA, as Administrative Agent and Collateral Agent
14-0014071391
5/2/14
All Assets
TX
Bank of America, N.A.
14-0014090685
5/5/14
All Assets
TX
Imagenet Consulting LLC
15-0003147031
2/5/15
Specific Equipment



 

 
 

--------------------------------------------------------------------------------

 

Crossroad Carriers:
 
Jurisdiction
Secured Party
Filing No. and Date
Collateral
TX
Bank of America, N.A.
12-0028945314
9/12/12
All Assets
TX
Goldman Sachs Bank USA, as Administrative Agent and Collateral Agent
14-0014071270
5/2/14
All Assets
TX
Bank of America, N.A.
14-0014090706
5/5/14
All Assets



 
H & H:
 
Jurisdiction
Secured Party
Filing No. and Date
Collateral
TX
Bank of America, N.A.
12-0028945798
9/12/12
All Assets
TX
Toyota Motor Credit Corporation
11-0011849378 - 4/20/11
Leased Equipment
TX
Wells Fargo Equipment Finance, Inc.
14-0001563373 - 1/8/14
Leased Equipment
TX
Goldman Sachs Bank USA, as Administrative Agent and Collateral Agent
14-0014071159
5/2/14
All Assets
TX
Bank of America, N.A.
14-0014091191
5/5/14
All Assets




 
 

--------------------------------------------------------------------------------

 

E-Source:
 
Jurisdiction
Secured Party
Filing No. and Date
Collateral
TX
Texas Citizens Bank N.A.
10-0033746872 - 11/23/10
Specific Equipment
TX
Olympus America Inc.
12-0013192655 - 4/26/12
Specific Equipment
TX
Texas Citizens Bank N.A.
12-0019556059 - 6/19/12
Specific Equipment
TX
Texas Citizens Bank, N.A.
12-0019556312 - 6/19/12
Specific Equipment
TX
Texas Citizens Bank, N.A.
13-0007164961 - 3/6/13
All Assets
TX
Texas Citizens Bank, N.A.
14-0003538923 - 1/29/14
Specific Equipment
TX
Texas Citizens Bank, N.A.
14-0003544768 - 1/29/14
Specific Equipment



 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE "C"
Leases (§4(f)(ii))


Borrower/Affiliate
Lessor
Description of Property
Date of Lease and Term
Rental Payable
Vertex Energy Operating, LLC
Banc of America Leasing & Capital, LLC
Petroleum process production equipment
February 27, 2013
60 months
$13,327.84/month
Vertex Refining LA, LLC
Sterling National Bank (as successor in interest to Pacific Western Equipment
Finance)
Filter banks
Schedule 001:
January 1, 2011
48 months
$24,284.06/month
Vertex Refining LA, LLC
First National Bank of St. Louis (as successor in interest to Pacific Western
Equipment Finance)
Hydrotreater
Schedule 003:
July 1, 2012
60 months
$50,408.91/month
Vertex Refining LA, LLC
First Utah Bank (as successor in interest to Pacific Western Equipment Finance)
Hydrogen compressors
Schedule 004: October 1, 2012
60 months
$17,146.12/month
Vertex Refining LA, LLC
CAM2 International, LLC (sublessor) and General American Transportation
Corporation
Railcars
Varied by railcar rider
Varied by railcar rider
Vertex Refining LA, LLC
Louisiana LV OR LLC (f/k/a Omega Refining, LLC) (sublessor) and Trinity Chemical
Industries, L.L.C.
Railcars
Varied by railcar rider
Varied by railcar rider
Vertex Refining LA, LLC
CAM2 International, LLC (sublessor) and Union Tank Car Company
Railcars
Varied by railcar rider
Varied by railcar rider
Vertex Refining OH, LLC
Mobile Mini, Inc.
Mobile Office Facility
March 2008
Month to month
$400.73/month
Vertex Refining OH, LLC
Nalco Company
TRASAR 5500 Controller
December 12, 2013
Month to month
$2,434.00/month
Vertex Refining OH, LLC
Stolt-Nielsen USA Inc.
Railcars
Varied by railcar rider
Varied by railcar rider
Vertex Refining OH, LLC
Ware
Boiler
June 10, 2014
Month to month
$5,832.00/month
Vertex Refining OH, LLC
Paragon Tank Leasing LLC
Chemical tank trailer
April 17, 2009
Month to month
$1,100/month
Vertex Refining OH, LLC
Sterling Environmental Service, LLC
Trucks and storage tanks
November 15, 2010
Five years
$2,835.00/month




 
 

--------------------------------------------------------------------------------

 
 
****************************************
MATERIAL BELOW MARKED BY AN "***" HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THIS ENTIRE EXHIBIT INCLUDING THE OMITTED CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE COMMISSION
****************************************


SCHEDULE "D"
Bank Schedule (§11(c))


Designated Account


Borrower
Bank
Account Number
Location
Vertex Energy Operating, LLC
Bank of America
***
Houston, TX

 
 
Each Other Deposit Account


Borrower
Bank
Account Number
Location
Vertex Energy Operating, LLC
Bank of America
***
Houston, TX
Vertex Energy Operating, LLC
Bank of America
***
Houston, TX



 


 





 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT 1


 
MIDCAP BUSINESS CREDIT LLC


REVOLVING NOTE




$7,000,000.00
March _____, 2015



For value received, the undersigned (hereinafter collectively referred to as the
"Borrower"), hereby promise, jointly and severally, to pay to the order of
MidCap Business Credit LLC (the "Lender"), at its offices in West Hartford,
Connecticut, or at any other place designated at any time by the holder hereof,
in lawful money of the United States of America and in immediately available
funds, the principal sum of Seven Million ($7,000,000.00) Dollars, or, if less,
the aggregate unpaid principal amount of all loans made by the Lender to the
Borrower under the Loan Agreement (defined below) together with interest on the
principal amount hereunder remaining unpaid from time to time, computed on the
basis of the actual number of days elapsed and a 360-day year, from the date
hereof until this Note is fully paid at the rate from time to time in effect
under the Loan and Security Agreement (All Assets) of even date herewith (the
"Loan Agreement") by and between the Lender and the Borrower.  The principal
hereof and interest accruing thereon shall be due and payable as provided in the
Loan Agreement.  This Note may be prepaid only in accordance with the Loan
Agreement.


This Note is issued pursuant, and is subject, to the Loan Agreement, which
provides, among other things, for acceleration hereof.  This Note is the "Note"
referred to in the Loan Agreement.


This Note is secured, among other things, pursuant to the Loan Agreement, and
may now or hereafter be secured by one or more other security agreements,
mortgages, deeds of trust, assignments or other instruments or agreements.


The Borrower hereby agrees to pay all costs of collection, including attorneys’
fees and legal expenses in the event this Note is not paid when due, whether or
not legal proceedings are commenced.


Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 
 

--------------------------------------------------------------------------------

 



All rights and obligations hereunder shall be governed by the laws of the State
of Connecticut and this Note shall be deemed to be under seal.
 
Witnessed By:
 
VERTEX ENERGY, INC
     
VERTEX ENERGY OPERATING, LLC
     
VERTEX ACQUISITION SUB, LLC
     
VERTEX REFINING LA, LLC
     
VERTEX II GP, LLC
     
VERTEX MERGER SUB, LLC
               
By:
         
Benjamin P. Cowart, President and Chief
       
Executive Officer of Each of the Above
               
CEDAR MARINE TERMINALS, LP
     
CROSSROAD CARRIERS, L.P.
     
H & H OIL, L. P.
     
By:
VERTEX II GP, LLC,
       
Sole General Partner of Each of the Above
               
By:
         
Benjamin P. Cowart
       
President and Chief Executive Officer
 

 
 
 
-2- 

--------------------------------------------------------------------------------

 
 
****************************************
MATERIAL BELOW MARKED BY AN "***" HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THIS ENTIRE EXHIBIT INCLUDING THE OMITTED CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE COMMISSION
****************************************
 
EXHIBIT 2




ACCOUNT NAME
CREDIT LIMIT
***
$1,000,000.00
***
$1,000,000.00
***
$1,000,000.00
***
$600,000.00
***
$1,000,000.00






 
 
 
 

--------------------------------------------------------------------------------